Exhibit 10.56

Portions of this exhibit marked [*] are requested to be treated confidentially.

DEVELOPMENT AND LICENSE AGREEMENT

By and Between

DEBIOVISION INC.

and

SALIX PHARMACEUTICALS, INC.

September 5, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS    3 2.    DEBIOVISION LICENSE AND OPTION    13 3.    SALIX
LICENSE    16 4.    CONSIDERATION    17 5.    PAYMENT GENERAL    21 6.    JOINT
STEERING COMMITTEE AND MANAGEMENT OF THE RELATIONSHIP    22 7.    REGULATORY
MATTERS    25 8.    COMMERCIALIZATION    28 9.    MANUFACTURING    29 10.   
INTELLECTUAL PROPERTY, OWNERSHIP, MAINTENANCE AND PROSECUTION    31 11.   
CONFIDENTIALITY    32 12.    REPRESENTATIONS AND WARRANTIES    33 13.   
INDEMNIFICATION    35 14.    TERM AND TERMINATION    36 15.    CONSEQUENCES OF
TERMINATION    37 16.    DISPUTE RESOLUTION    39 17.    MISCELLANEOUS
PROVISIONS    40 SCHEDULE 1.21: DEBIOVISION PATENT RIGHTS    44 SCHEDULE 1.92:
SUMMARY OF PRODUCT CHARACTERISTICS    45 SCHEDULE 14.5: ANTICIPATED SALES OF
SANVAR PRODUCT    46

 

2



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

This Development and License Agreement, dated the 5th day of September, 2006
(the “Effective Date”), is by and between SALIX PHARMACEUTICALS, INC., a
corporation organized and existing under the laws of California, USA and having
its place of business at 1700 Perimeter Park Drive, Morrisville, NC 27560-8404
U.S.A. (“Salix”), and DEBIOVISION INC., a company organized and existing under
the laws of Quebec and having its place of business at 666 Sherbrooke Street
West, Suite 1400, Montreal, Quebec H3A 1E7, Canada (“Debiovision”).

RECITALS

WHEREAS Debiovision is the owner of all rights, title and interest in the
Technology and Intellectual Property throughout the world, including in the
Territory (as such terms are hereinafter defined);

WHEREAS Debiovision has developed commercial and scientific experience relating
to the Technology and to a product developed from the Technology, the Sanvar
Product (as hereinafter defined);

WHEREAS Debiovision has filed the Existing NDA and has received the Orphan Drug
Designation (as such terms are hereinafter defined) in respect of the Sanvar
Product;

WHEREAS Salix possesses capabilities in the development and Commercialization of
pharmaceutical products and wishes to obtain from Debiovision a license to use
the Technology and the Intellectual Property to further develop, to manufacture
and to Commercialize the Products in the Territory (as such terms are
hereinafter defined).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
undertakings hereinafter set forth, the Parties hereto have agreed and do hereby
agree as follows:

1. DEFINITIONS

When used in this Agreement, each of the following terms with initial capital
letters, shall have the meanings set forth in this Section 1:

1.1 “Additional Indications” means any indication for a Product, excluding in
respect of the Sanvar Product only the EVB Indication, but including but not
limited to an upper gastro intestinal bleeding indication.

1.2 “Affiliate(s)” means, with respect to a Person, any Person that controls, is
controlled by or is under common control of such first Person. For the purposes
of this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities or by contract relating to voting rights or
corporate governance; or (b) to own, directly or indirectly, more than fifty
percent (50%) of the outstanding voting securities or other ownership interest
of a Person.

1.3 “Agreement” means this Development and License Agreement, including any and
all schedules, as it may be amended from time to time, in accordance with its
terms.

 

3



--------------------------------------------------------------------------------

1.4 “API” means the active pharmaceutical ingredient contained in the Sanvar
Product, being vapreotide acetate, manufactured in accordance with the
Specifications.

1.5 “Approvable Letter” means the approvable letter dated December 21, 2004 from
the FDA to Debiovision in respect of the Existing NDA.

1.6 “Approved Manufacturer” means, as the case may be, either the current and/or
future FDA approved manufacturer for the API or the current and/or future FDA
approved manufacturer for the Sanvar Product, appointed and approved in
accordance with Section 9.

1.7 “Business Day” means a day from 9:00 am to 5:00 pm local time on a day other
than a Saturday, Sunday or bank or other public holiday in the United States of
America or Canada.

1.8 “Claimed” means in respect of any product, material or formulation that it
is within a Valid Claim of any Patent Rights.

1.9 “Clinical Development” means any Clinical Study managed by Salix which may
be necessary or required by the Regulatory Authority of the Territory in order
to obtain or maintain Regulatory Approval of a Product for any Indication in the
Territory.

1.10 “Clinical Study” means any clinical study carried out by or on behalf of
Salix during the Initial Term (i) relating to the Sanvar Product post NDA
Approval Date, including, without limitation, any study carried out in order to
obtain a label extension to the Sanvar Product; (ii) in connection with any NDA
for any Product in the Territory; or (iii) as part of any Lifecycle Management
Plan for any Product.

1.11 “Combination Product” means any Product which comprises the Technology in
combination with one or more other active ingredients, identified by either
Party during the Initial Term.

1.12 “Commercialization”, “Commercializing”, or “Commercialize” means all
activities relating to the advertising, promotion and other marketing, pricing
and reimbursement, Detailing, distribution, storage, handling, offering for sale
and selling, customer service and support of a Product.

1.13 “Commercialization Plan” means the plan to be submitted to Debiovision and
agreed by the JSC and all related annual updated versions, under which Salix
commits to Commercialize the Sanvar Product with planned minimum resource
requirements for the Territory and subsequently, commits to commercialise any
New Product or Combination Product. The Commercialization Plan shall include
(i) Salix Commitment (including minimum promotional and marketing budget and
expenditures); (ii) anticipated Launch dates; (iii) anticipated market share;
and (iv) Sales Forecasts.

1.14 “Competing Product” means any human pharmaceutical product that is not a
Prohibited Product, that (i) contains the same active ingredient(s) as
that/those contained in the Sanvar Product; or (ii) that contains or is a
vasoactive agent; and is a substitute for or directly competitive with the
Sanvar Product in the Territory, and for the avoidance of doubt, a Generic
(other than a Salix Generic) may be a Competing Product.

 

4



--------------------------------------------------------------------------------

1.15 “Co-Promoting”, “Co-Promotion” or “Co-Promote” means activities that Salix
and a Co-Promoting Entity are undertaking to market and promote, in
collaboration, the Products in the Territory.

1.16 “Co-Promoting Entity” means a Third-Party that Co-Promotes Products.

1.17 “Confidential Information” means any and all proprietary, scientific,
technical, trade secret, financial or business information of a Party (the
“Disclosing Party”) which is disclosed orally, in writing or in any other form
by the Disclosing Party to the other (the “Receiving Party”) or otherwise
obtained by a Receiving Party, including without limitation, any data, document,
manual, report, protocol, method, strategy, system, technique, process, sample,
trade secret, business idea, concept, technology, analysis, data, clinical data,
bidding document, list of actual or potential customers or partners, business or
marketing plan, regulatory affairs information, Know-How or information relating
to the Intellectual Property Rights of the Disclosing Party, under or in
connection with this Agreement whether before or after the Effective Date.

1.18 “Cost of Goods” means the price per Unit of Sanvar Product invoiced by the
Approved Manufacturer to Salix based on scaled batches of at least [*] Units and
if not included therein, the price of API used therein as invoiced by the
Approved Manufacturer to Salix net of:

 

  (i) quantity and cash discounts or rebates actually allowed or taken;

 

  (ii) any tax, tariff, customs duties, excise or other duties, or other
governmental charge levied on the sale, transportation or delivery of the Sanvar
Product or API;

 

  (iii) Labelling and Packaging costs; and

 

  (iv) freight, shipment and insurance costs incurred in delivery to Salix; and

 

  (v) any additional costs charged to Salix by the Approved Manufacturer, such
as out of specification costs, consulting or assistance fees or storage costs.

1.19 “Debiovision” means Debiovision Inc., as set forth in the first paragraph
of this Agreement.

1.20 “Debiovision Information” means any and all proprietary data, Intellectual
Property Rights, quality module, chemistry, manufacturing and control
information, clinical data, Know-How in whatsoever form and in their original
language, developed by and proprietary to Debiovision or within the possession
or control of Debiovision or any Debiovision Affiliate and relating to the
Technology, any Product or any Debiovision Improvement at any time during the
Initial Term, which shall include the Existing NDA, the Orphan Drug Designation,
regulatory documentation, clinical efficacy and safety, development, synthesis
which Debiovision has filed, developed or acquired or may hereafter file,
develop or acquire at any time during the Initial Term.

1.21 “Debiovision Patent Rights” means the US patent listed on Schedule 1.21 and
all Patent

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

Rights of Debiovision or of any Debiovision Affiliate, or Patent Rights of a
Debiovision licensee to which Debiovision has rights in respect of the
Territory, at any time during the Initial Term, existing in the Territory.
Schedule 1.21 shall be periodically amended to include any additional
Debiovision Patent Rights that may arise during the Initial Term.

1.22 “Deduction” shall be as defined in Section 1.55.

1.23 “Detail” (including such variations as “Detailing”) means contact between a
field sales force representative and a medical professional with prescribing
authority for the purpose of discussing scientific or medical information about
a pharmaceutical product(s).

1.24 “Development” means any activity relating to the development of a
pharmaceutical product, including pre clinical testing, toxicology, formulation
or clinical studies.

1.25 “Disclosing Party” shall have the meaning set forth in Section 1.17.

1.26 “Due Diligence” means, with respect to Commercialization of a Product, the
application of commercially reasonable efforts, expertise and resources normally
used by companies in the pharmaceutical industry to develop, distribute and
Commercialize a product or to which they have rights, which is of similar market
potential.

1.27 “Effective Date” shall have the meaning set forth in the first paragraph of
this Agreement.

1.28 “EVB Indication” means the indication for the treatment of esophageal
variceal bleeding in humans.

1.29 “Existing NDA” means the NDA filed with the FDA by Debiovision and numbered
21- 761, seeking Regulatory Approval of the Sanvar Product in the Territory for
the EVB Indication.

1.30 “FDA” means the United States Food and Drug Administration or any successor
or replacement entity thereof, a Regulatory Authority in the Territory.

1.31 “Generic” means on a Product by Product basis, a human pharmaceutical
product which under the requirements of an applicable Regulatory Authority is
deemed therapeutically equivalent and interchangeable with such Product,
irrespective of its form or strength.

1.32 “Good Clinical Practice” or “GCP” means the clinical practice as set out in
(i) ICH-GCP; (ii) the US Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Applications), as may be amended from time to time;
and (iii) the Declaration of Helsinki as last amended at the 52nd World Medical
Association in October 2000, as amended from time to time.

1.33 “Good Industry Practice” means in relation to any undertaking and any
circumstance, the exercise of that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances.

 

6



--------------------------------------------------------------------------------

1.34 “Good Manufacturing Practice” or “GMP” means the manufacture in accordance
with (i) the current principles and guidelines of good manufacturing practice
for medicinal products for human use and “substantial conformity with good
manufacturing requirements” (as such phrase is used in Section 802(f)(1) of the
U.S. Federal Food, Drug, and Cosmetic Act, as such Act may be amended from time
to time); and (ii) US Code of Federal Regulations, Title 21, Part 210 (Current
Food Manufacturing Practice in Manufacturing, Processing, Packaging or Holding
of Drugs), Part 211 (Current Food Manufacturing Practice for Finished
Pharmaceuticals).

1.35 “ICH-GCP” means the ICH Harmonised Tripartite Guideline for Good Clinical
Practice (CPMP/ICH/135/95).

1.36 “Improvements” means any and all changes, modifications, improvements,
enhancements, inventions, discoveries, whether or not patentable, relevant to
the development, manufacture or Commercialization or use or sale of the
Technology or a Product in the Territory, including, but not limited to
Combination Products, Additional Indications, label extensions and New
Formulations within the possession or control of a Party or any Affiliate of a
Party at any time during the Initial Term. SR Formulation shall not be
classified as an Improvement. Any improvement of Debiovision or its Affiliates
shall be a Debiovision Improvement and any Improvement of Salix or its
Affiliates shall be a Salix Improvement.

1.37 “Indemnified Party” shall have the meaning set forth in Section 13.1.

1.38 “Indemnifying Party” shall have the meaning set forth in Section 13.1.

1.39 “Indication” means any one of the EVB Indication or any Additional
Indications.

1.40 “Initial Term” means the Sanvar Royalty Term plus an additional period of
36 months after the expiry of the Sanvar Royalty Term.

1.41 “Intellectual Property” means any and all proprietary information or
subject matter including without limitation, Know-How, Intellectual Property
Rights, Debiovision Patent Rights, Debiovision Information, data, analysis,
reports, results, products, material, compounds, apparatus, methods,
compositions, formulas, designs, specifications, drawings, computer programs or
code, derivative works, processes or any other Intellectual Property Rights or
proprietary rights, whether or not patentable or copyrightable within the
possession or control of Debiovision or any Debiovision Affiliate at any time
during the Initial Term related to the Technology, the API, any Product and/or
any Debiovision Improvement.

1.42 “Intellectual Property Rights” means any intellectual property right that
is or may be granted or recognised under any American or foreign legislation in
any part of the world including Patent Rights, copyrights, moral rights,
trade-marks, trade names, service marks, industrial designs, proprietary
information, and rights in Know-How, trade secrets and any other statutory
provision or common or civil law principle regarding intellectual and industrial
property, whether registered or unregistered, and including rights in any
application for any of the foregoing.

1.43 “IR Formulation” shall have the meaning set forth in Section 1.88.

 

7



--------------------------------------------------------------------------------

1.44 “Joint Steering Committee” or “JSC” means the committee to be established
between the Parties pursuant to Section 6.

1.45 “Know-How” means all know-how, trade secrets, invention, information,
instructions, processes, procedures, methods, formulas, opinions, discoveries,
or data owned or in the possession or control of a Party or any Affiliate of
such Party, related to the Technology, the API, or any Product or any
Improvement, whether proprietary or not, including without limitation data
generated in pre-clinical and clinical studies, clinical trial design,
information contained in regulatory filings, manufacturing data, quality
control, all biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, safety, quality control and information
relating to the development, manufacturing, registration, or Commercialization
of a Product and which is necessary or useful for the development, manufacture,
use or exploitation of a Product.

1.46 “Label”, “Labelled” or “Labelling” means all labels and other written,
printed or graphic matter upon (i) a Product or any container or wrapper
utilized with a Product, or (ii) any written material accompanying a Product,
including, without limitation, package inserts and patient information leaflets.

1.47 “Launch” means the first invoiced commercial sale of a Product by Salix or
a Salix Affiliate after obtaining Regulatory Approval in the Territory for such
Product.

1.48 “License” shall have the meaning set forth in Section 2.1 hereof.

1.49 “Lifecycle Management Plan” means (i) the plan for further development in
the Territory of the Sanvar Product, an outline of which will be proposed by
Salix to the JSC within 90 days of the Effective Date, and the detail of which
will be determined by the JSC under the provisions of Section 6 from time to
time; and (ii) any such plan subsequently proposed and agreed by the JSC in
respect of any subsequent Product.

1.50 “Manufacturing Agreement(s)” means any manufacturing agreement (including
any safety and quality agreement related thereto) between Salix and an Approved
Manufacturer related to the manufacture and supply of API and/or Sanvar Product,
fully in accordance with the Specification(s).

1.51 “Minimum Payments” shall have the meaning set forth in Section 3.

1.52 “NDA” means a New Drug Application as defined in the U.S. Federal Food,
Drug, and Cosmetic Act and the regulations promulgated thereunder (21 U.S.C.
s355) filed with the FDA.

1.53 “NDA Approval” means the approval by the FDA of the Existing NDA.

1.54 “NDA Approval Date” means the date of the NDA Approval.

1.55 “Net Sales” means the Sales less the following items to the extent that
they are paid or actually allowed (each a Deduction):

(a) trade, quantity, and cash discounts or rebates actually allowed and taken,
provided that

 

8



--------------------------------------------------------------------------------

such discounts or rebates are not applied disproportionately to the Product as
compared with other similar products of the selling entity, including, without
limitation, those granted on account of price adjustments, billing errors and
recall returns. For clarity this includes trade, quantity and cash discounts or
rebates actually allowed and taken by buying groups, healthcare insurance
companies, pharmacy benefit management companies, health maintenance
organisations or other institutions or health care organisations but does not
include any discount or rebate for rejected goods or damaged goods;

(b) any tax, tariff, customs duties, excise or other duties or other
governmental charge (other than an income tax) levied on the sale,
transportation or delivery of the Product;

(c) freight, shipment and insurance costs incurred transporting Product to a
Third Party purchaser; and

(d) payments or rebates reasonably and customarily paid in connection with sales
of Product to any governmental or regulatory authority in respect of any state
or federal Medicare, Medicaid or similar programs;

Provided that Deductions in respect of any Product shall not exceed:

 

(i) [*]% ([*] per cent) of Sales during the period of [*] ([*]) months from
Launch of such Product; and

 

(ii) [*]% ([*] per cent) of Sales for the remainder of the Royalty Term in
respect of such Product.

The transfer of Product by Salix or one of its Affiliates to another Affiliate
shall not be considered a sale. In such cases Net Sales shall be determined
based on the invoiced sale price by the Affiliate, to the first Third Party
trade purchaser, less the Deductions allowed under this Section 1.55.

Upon the sale or other disposal of Product other than in a bona fide arms length
transaction exclusively for money or upon any use of Product for the purposes
which do not result in a disposal of that Product in consideration of sales
revenue customary in the Territory, such other sale, disposal or use shall be
deemed to constitute a sale at the relevant open market price in the Territory,
or, if that price is not ascertainable, a reasonable price assessed on an arm’s
length basis for the goods or services provided in exchange for the supply.
Disposal of Product for, or use of Product, in a Clinical Study or as free
samples in quantities common in the industry for this sort of Product shall not
give rise to any deemed sale under this Section.

1.56 “Net Sales Royalty” means a percentage royalty payable on Net Sales, in
accordance with Section 4.1.

1.57 “New Product” means any Product other than the Sanvar Product or the SR
Formulation, or a Salix Generic or a Combination Product, which is a New
Formulation or otherwise uses the Technology or is in any Additional Indication
identified by either Party after the Effective Date.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

1.58 “New Formulation” means any formulations which contain the Technology as an
active ingredient, other than the IR Formulation or the SR Formulation.

1.59 “Orphan Drug Designation” means the FDA orphan drug designation dated
January 10, 2000 received by Debiovision for the EVB Indication.

1.60 “Orphan Drug Exclusivity Term” shall be as defined in Section 2.9.

1.61 “Package”, “Packaged” and “Packaging” means all primary and secondary
packaging components, including, without limitation, cartons, partitions,
shippers, or any other like matter used in packaging any Products.

1.62 “Party” means Salix or Debiovision; “Parties,” means Salix and Debiovision.

1.63 “Patent Rights” means all patents and patent applications, utility
certificates, improvement patents and models and certificates of addition
Claiming any part of the Technology, the API, or any Product, including any
divisional applications and patents, refilings, renewals, re-examinations,
continuations, continuations-in-part, patents of addition, extensions,
(including patent term extensions), reissues, substitutions, confirmations,
registrations, revalidations, pipeline and administrative protections and
additions, and any equivalents of the foregoing in any part of the World, as
well as any supplementary protection certificates and equivalent protection
rights in respect of any of them.

1.64 “Person” means any individual, corporation, company, cooperative, trust,
business trust, association, partnership, joint venture, pool, syndicate,
governmental authority, firm or other form of entity not specifically listed
herein.

1.65 “Prime Rate” means the prime rate of interest published from time to time
by the National Bank of Canada, expressed on an annual basis and recognised by
such Bank as being the prime rate in force and announced on the date a payment
is due, the whole in conformity with standard banking practices in accordance
with the Bank Act (Canada).

1.66 “Product” means any product that incorporates any material part of the
Technology, whether alone or in combination with any other active ingredient,
including the Sanvar Product, any New Product and any Combination Product and,
for the avoidance of doubt, any Salix Generic provided that Product expressly
excludes the SR Formulation.

1.67 “Prohibited Product” means any human pharmaceutical product that [*] or [*]
or [*], including, but not limited to, [*] or [*].

1.68 “Promotional Material” shall have the meaning set forth in Section 8.5.

1.69 “Proprietary Data” shall have the meaning set forth in Section 7.4.

1.70 “Quarter” means each period of three months ending on 31 March, 30 June,
30 September or 31 December, and “Quarterly” shall be construed accordingly.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

10



--------------------------------------------------------------------------------

1.71 “Quarterly Reports” means written Net Sales and Unit Royalty reports
delivered under Section 4.7.

1.72 “Receiving Party” shall have the meaning set forth in Section 1.17.

1.73 “Regulatory Approval” means an approval granted from a relevant Regulatory
Authority to market and sell a pharmaceutical product in any part of the
Territory.

1.74 “Regulatory Authority” means any federal, national, state or local
governmental authority, court, commission, regulatory, administrative or other
agency, department, political or other subdivision, or instrumentality, or
branch of any of the foregoing which regulates the development, manufacture,
marketing, promotion, pricing, reimbursement and or sale of pharmaceutical
products in the Territory and is involved in the granting of a Regulatory
Approval.

1.75 “Right of First Negotiation” shall have the meaning set forth in
Section 2.6.

1.76 “Royalty” means either of or both the Unit Royalty and/or the Net Sales
Royalty set forth in Sections 4.1.2, 4.1.3, 4.1.4 and 4.1.5.

1.77 “Royalty Term” means on a Product by Product basis the period in which
Royalties shall be due and payable in respect of such Product, which shall be
for whichever shall be the longer of the period from the Launch date of the
Product to (i) the date of expiry of a period of [*] years thereafter; and
(ii) the date of expiry of the last to expire of any Debiovision Patent Rights
Claiming the Product.

1.78 “SAE” shall have the meaning defined in the GCP.

1.79 “Sales” means the gross amount received by Salix or its Affiliates, or any
Third Party on their behalf, in respect to any Product sold or otherwise
disposed of by Salix or its Affiliates in the Territory, before the application
of any Deductions.

1.80 “Sales Forecasts” means the Salix forecasts of sales of the Sanvar Product
as delivered by Salix to Debiovision in a Commercialization Plan.

1.81 “Sales Price” means the gross amount received by Salix or its Affiliates or
any Third Party on their behalf in respect to a Sanvar Product (on a Product by
Product basis) sold or otherwise disposed of by Salix or its Affiliates in the
Territory before the application of Deductions, calculated per Unit of Sanvar
Product, averaged over a Quarter.

1.82 “Salix” means Salix Pharmaceuticals, Inc., as set forth in the first
paragraph of this Agreement.

1.83 “Salix Commitment” means (a) in respect of the Sanvar Product, the amount
of costs to be incurred in the five (5) first years of the Initial Term by
Salix, directly or indirectly in connection with the Sanvar Product in the
Territory in relation to (i) educational and promotional activities;
(ii) Detailing efforts; (iii) Commercialization efforts, and (iv) public
relations, related thereto; and (b) subsequently in respect of any Product, the
amount of such costs to be incurred in respect of such Product pre Launch and in
the period of four years post Launch as set out in the Commercialization Plan
for such Product.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

1.84 “Salix Generic” means any Generic introduced in the Territory either
directly or indirectly by Salix or any Salix Affiliate.

1.85 “Salix Information” means any and all Proprietary Data, Intellectual
Property Rights, quality module, chemistry, manufacturing and control
information, in whatsoever form and in their original language, developed by and
proprietary to Salix or within the possession or control of Salix or any Salix
Affiliate and relating to the Technology, any Product or any Salix Improvement,
which shall include any NDA, regulatory documentation, clinical efficacy and
safety, development, synthesis which Salix has filed, developed or acquired or
may hereafter file, develop or acquire at any time during the Initial Term.

1.86 “Salix IP” means all Salix Information and Salix Patent Rights.

1.87 “Salix Patent Rights” means all Patent Rights of Salix or any Salix
Affiliate, at any time during the Initial Term, in the Territory or in any other
part of the World, subject to Section 10.4.

1.88 “Sanvar Product” means the human pharmaceutical product utilising the
Technology and the Intellectual Property, in its immediate release formulation
(“IR Formulation”), as more particularly described in the Specification
contained in the Existing NDA.

1.89 “Sanvar Royalty Term” means the period of [*] years from Launch of the
Sanvar Product in the Territory.

1.90 “Specifications” means the procedures, test results, requirements,
standards, and other data and documentation with respect to the manufacture of
the API and associated raw materials, excipients and components and with respect
to the manufacture of the Sanvar Product, all fully in accordance with the
Existing NDA (as amended from time to time in accordance with the terms of this
Agreement).

1.91 “SR Formulation” means any sustained, controlled or slow release
formulation of the Technology proprietary to Debiovision and/or any Affiliate of
Debiovision.

1.92 “Summary of Product Characteristics” means the summary of product
characteristics for the Sanvar Product, as set out in Schedule 1.92.

1.93 “Technology” means vapreotide acetate, a pharmaceutical preparation for
human and veterinary use containing a molecule claimed, produced, covered under
or using, in whole and in part, the Intellectual Property.

1.94 “Term” shall have the meaning set forth in Section 14.1.

1.95 “Territory” means the USA and its territories.

1.96 “Third-Party” means any Person other than a Party or an Affiliate of a
Party.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

1.97 “Transition Period” shall have the meaning set forth in Section 15.1(a).

1.98 “Unit” means one unit of any Product, a Unit to be determined by reference
to the Regulatory Approval for such Product in the Territory.

1.99 “Unit Royalty” shall mean the royalty payable on each Unit of Sanvar
Product under the terms of Section 4.1.2.

1.100 “Unit Royalty Report” shall have the meaning set forth in Section 4.6.

1.101 “USA” means the United States of America.

1.102 “Valid Claim” means i) any claim of an issued and unexpired Patent Right
which has not been revoked or held unenforceable or invalid by a decision of a
court or a government agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, or which has not been disclaimed,
denied or admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise; and ii) the pending claims under any patent application included
within a Patent Right until they are rejected or considered unpatentable or
invalid by a government agency of competent jurisdiction.

1.103 “Year” shall be as defined in Section 4.3.

2. DEBIOVISION LICENSE AND OPTION

2.1 Licenses. Subject to the terms and conditions set forth in this Agreement,
with effect from the Effective Date, Debiovision hereby grants to Salix a sole
and exclusive license under the Technology and the Intellectual Property to
develop, register, make, manufacture, procure manufacturing, Package or procure
Packaging and Commercialize:

 

  (a) the Sanvar Product; and;

 

  (b) any Combination Product for which Development shall have commenced during
the Initial Term; and

 

  (c) up to and no more than three New Products where Development of such a New
Product shall have commenced during the Initial Term;

throughout the Territory (the “License”).

2.2 Restrictions on Rights. Salix acknowledges and agrees that the License:

2.2.1 shall be personal to Salix, that is, without the right to sublicense or
subcontract. Notwithstanding the foregoing, Salix may:

 

  (a) subcontract manufacture of all or any part of a Product pursuant to
Section 9; and

 

  (b) Co-Promote the Sanvar Product or any subsequent Product pursuant to
Section 2.3;

 

13



--------------------------------------------------------------------------------

and subject to the terms and conditions of this Agreement; and

2.2.2 shall not permit Salix to Commercialize the Technology or the Products
outside the Territory and that Debiovision retains the exclusive right, directly
or through Third Parties, to Commercialize the Technology and/or the Products
outside the Territory.

2.3 Right to Co-Promote. Subject to Debiovision’s prior written approval, which
shall not be unreasonably withheld or delayed, Salix shall have the right to
Co-Promote the Sanvar Product and any subsequent Product, in the Territory by
appointing a Co-Promoting Entity, provided that no such Co-Promoting arrangement
shall have any effect on Salix’s performance of its obligations under this
Agreement and provided further that the appointment of any such Co-Promoting
Entity shall be on the following terms:

 

  (a) the terms and conditions of the Co-Promoting agreement shall be fully
consistent with the terms of this Agreement;

 

  (b) the Co-Promoting Entity shall be subject to terms relating to
confidentiality substantially in the form of Section 11 hereof;

 

  (c) the Co-Promoting Entity shall not sell the Product and shall have no
rights under any Manufacturing Agreement;

 

  (d) notwithstanding any such Co-Promoting arrangement, Salix shall remain
solely responsible for the performance of its obligations hereunder and any
breach by the Co-Promoting Entity shall be deemed a breach by Salix.

2.4 Exclusivity in the Territory. Subject to the terms and conditions set forth
in this Agreement, Debiovision undertakes and agrees that during the Term, it
will not appoint or have appointed any other distributor, reseller or other
person to Commercialize the Technology, the Intellectual Property or any Product
in the Territory or license any Third Party to use any part thereof in the
Territory nor will it, directly or indirectly, supply Products to distributors,
resellers or users located within the Territory. For the avoidance of doubt,
nothing in this Agreement shall prevent Debiovision from contributing to or
advertising in international journals or from attending and/or exhibiting at any
international conference or events held in the Territory.

2.5 Rights of Debiovision. Notwithstanding the rights granted to Salix under
Section 2.1, Salix hereby agrees that Debiovision reserves its rights, directly
or through a Third Party, to develop, make, manufacture and use the API and the
Products within the Territory for Commercialization outside the Territory only.
Furthermore, Salix agrees that Debiovision reserves the right directly or
through an Approved Manufacturer, to manufacture or have manufactured the API or
the Sanvar Product in the Territory in such quantities required to satisfy
demand therefor outside the Territory.

2.6 Right of First Negotiation. Debiovision hereby grants to Salix a right of
first negotiation to:

2.6.1 an exclusive upfront, milestones and royalty bearing license for the
Territory, to Commercialize the SR Formulation; and

 

14



--------------------------------------------------------------------------------

2.6.2 a Supply Agreement for the supply of SR Formulation, since the license
shall not include the right to manufacture the SR Formulation which shall remain
with Debiovision and its Affiliates

(the “Right of First Negotiation”).

The terms and conditions of such license and supply agreement shall be
negotiated in good faith between the Parties. The Right of First Negotiation
shall be exercisable at any time during the period of [*] calendar months
commencing on the Effective Date by service of notice in writing by Salix to
Debiovision. If after exercise of such option, notwithstanding such good faith
negotiations, the Parties are unable to agree on the terms and conditions of the
license and supply agreement within [*] days of the date of notice of exercise,
Debiovision shall be free thereafter to grant rights in the SR Formulation in
the Territory to a Third Party, provided that such Third Party terms are not
materially more favourable to such Third Party than the terms previously offered
to Salix in such good faith negotiations.

2.7 Disclosure and Transfer to Salix of Intellectual Property. Forthwith
following the Effective Date and from time to time during the Initial Term
Debiovision:

2.7.1 shall disclose and make available to Salix all Intellectual Property;

2.7.2 acknowledges that all Intellectual Property created, acquired or developed
after the Effective Date and during the Initial Term is licensed to Salix under
the terms of Clause 2.1; and

2.7.3 shall on request, to the extent legally possible give Salix full access to
any regulatory dossier related to a Product filed outside the Territory in
connection with Commercialisation of such Product by Salix in the Territory.

2.8 Prohibited Products. Unless otherwise agreed in writing by Debiovision
during the Initial Term, Salix shall not directly or indirectly, whether as
principal, agent, independent contractor, licensor, licensee, co-promoter, or in
any other manner, distribute or sell any Prohibited Product either in or outside
the Territory provided that this restriction shall not apply to any Prohibited
Product in the course of development or on the market at the time of acquisition
by Salix or a Salix Affiliate of a corporate or business entity where such
Prohibited Product was part of the product portfolio of such company or business
and in such circumstances the provisions of Section 2.9 shall apply as if such
acquired Prohibited Product was a Competing Product.

2.9 Competing Product. If Salix either directly or indirectly, whether as
principal, agent, independent contractor, licensor, licensee, co-promoter, or in
any other manner, distributes or sells any Competing Product in the Territory at
any time during the period in which the Orphan Drug Designation shall provide
market exclusivity for the Sanvar Product in the Territory (“the Orphan Drug
Exclusivity Term”) it shall ensure that the annual Salix Commitment in respect
of the Sanvar Product shall continue for the remainder of the Orphan Drug
Exclusivity Term, at the level of costs incurred in the Salix Commitment on
average in the two years preceding such Salix involvement in the Competing
Product.

2.10 Salix Generic. Salix shall be permitted (whether directly or indirectly) to
Commercialize a Salix Generic provided that:

2.10.1 it will not effect Launch of such Salix Generic prior to the expiry of
the Orphan Drug Exclusivity Term (but may effect pre Launch activities during
the period of six months preceding such expiry);

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

2.10.2 such Salix Generic shall be a Product for the purpose of calculating
Sales of Products under Section 4.1.1;

2.10.3 it shall pay a royalty on any such Salix Generic for the Royalty Term in
respect of the Sanvar Product in accordance with Section 4.1.5.

2.11 Additional Territory. If Salix so requires it may request an amendment to
the definition of the Territory to include an additional territory or
territories provided that any such request:

2.11.1 shall be in writing;

2.11.2 shall identify the Salix Affiliate or licensee in the additional
territory which will effect Commercialization;

2.11.3 shall contain an initial Commercialization Plan for such territory; and

on receipt of any such request Debiovision shall commence negotiations with
Salix. The Parties shall negotiate in good faith to set forth the particular
terms and conditions of such amendment(s) to this Agreement as may be required
to effect such amendment to the Territory and the addition of such other
territory(ies).

3. SALIX LICENSE

3.1 Salix License. Forthwith following the Effective Date and from time to time
during the Initial Term, Salix shall:

3.1.1 disclose to Debiovision all Salix IP in so far as the same may reasonably
be considered to be of assistance to Debiovision in the global Commercialization
of any Product; and

3.1.2 grant to Debiovision an irrevocable, royalty free, exclusive license, with
the right to sub-license subject to Section 3.2, to use the Salix IP in
connection with the development, registration, the making of, manufacturing and
Commercialization of any Combination Product and/or up to three New Products in
all countries outside the Territory; and

3.1.3 upon request, give Debiovision full access to any regulatory dossier
related to any Product of Salix filed in the Territory under the terms of this
Agreement for Commercialization of such Product by Debiovision or its licensee,
outside the Territory.

3.2 Debiovision Affiliates and Licensees. In consideration of the rights granted
by Salix to Debiovision or its licensees under Section 3.1, Debiovision during
the Initial Term undertakes to use all reasonable endeavours to:

3.2.1 procure from any current licensee of Debiovision or any Debiovision
Affiliate as at the Effective Date, of the Technology outside the Territory,
rights for the benefit of Salix in the

 

16



--------------------------------------------------------------------------------

Territory to any Intellectual Property Rights and information created, generated
or identified by such licensee, such that the same shall be Debiovision
Information and Intellectual Property for all purposes under this Agreement; and

3.2.2 from time to time, in respect of any licensee of Debiovision or any
Debiovision Affiliate who shall be granted rights in respect of the Technology
outside the Territory after the Effective Date, procure for the benefit of Salix
rights in the Territory to any Intellectual Property Rights and information
created, generated or identified by such licensee, such that the same shall be
Debiovision Information and Intellectual Property for all purposes under this
Agreement;

Provided that if any such licensee does not grant to Debiovision, for the
benefit of Salix, such reciprocal rights, Debiovision shall not sub-license any
rights to the Salix IP under Section 3.1 to any such licensee and shall not
itself use or exploit any such rights in the Salix IP in such licensee’s
territory.

3.3 Right of First Refusal. Salix hereby grant to Debiovision a right of first
refusal to manage Clinical Studies on behalf of Salix, upon terms and conditions
to be agreed upon between the Parties.

3.4 Salix Development. Salix shall discuss with Debiovision the conduct of any
Clinical Development in respect of any Life Cycle Management Plan and
acknowledges and agrees that Debiovision may participate and contribute to the
costs of any such Clinical Development on such terms as may be negotiated in
good faith and agreed between the Parties at the start of any Clinical
Development in respect of any Combination Product or New Product (such terms to
include, as appropriate, the increase of any Net Sales Royalty in respect of any
such Combination Product under Section 4.1.4, provided that such Net Sales
Royalty shall not in any circumstances exceed [*]% of the Net Sales of such
Combination Product).

4. CONSIDERATION

4.1 In consideration of the License, the Intellectual Property, the commercial
and scientific experience developed and acquired so far by Debiovision and other
rights granted to Salix hereunder, including the Technology and the Sanvar
Product, regulatory filings, the transfer to Salix of the Existing NDA, the
regulatory exclusivity rights based upon the Orphan Drug Designation, all
clinical studies and Debiovision’s ongoing phase III study for Sanvar Product in
the USA, Salix hereby agrees to pay Debiovision:

4.1.1 A non-refundable amount of US $14,000,000 payable during the Sanvar
Royalty Term and in accordance with the following payment schedule:

 

  (a) US $[*] within 5 Business Days following the Effective Date;

 

  (b) US $[*] within 5 Business Days following the receipt by Salix of a copy of
Debiovision’s [*], together with confirmation of Debiovision that it has [*],

 

  (c) US $[*] within 5 Business Days following [*],

 

  (d) US $[*] within 5 Business Days following the date upon which US $[*]
Million of Sales of Products are achieved in one calendar year,

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

  (e) US $[*] within 5 Business Days following the date upon which US $[*]
Million of Sales of Products are achieved in one calendar year,

 

  (f) US $[*] within 5 Business Days following the date upon which US $[*]
Million cumulative Sales of Products are achieved, and

 

  (g) US $[*] within 5 Business Days following the date upon which US $[*]
Million cumulative Sales of Products are achieved,

Provided that notwithstanding the foregoing payment schedule, at the end of the
Sanvar Royalty Term, Salix shall have paid to Debiovision the total amount of US
$14,000,000 and therefore any amount set forth in subsections (a) to (g) which
shall have not been paid to Debiovision as at such date, shall become due at the
end of the Sanvar Royalty Term, save only where the Sanvar Royalty Term shall
have been terminated under Sections 14.4 or 14.5;

 

4.1.2 in respect of the Sanvar Product for the Sanvar Royalty Term;

 

  (a) a unit royalty, calculated as an amount per Unit of Sanvar Product
manufactured and supplied to Salix by an Approved Manufacturer (the “Unit
Royalty”) during the Sanvar Royalty Term, such Unit Royalty to be US$[*] per
Unit, subject to Section 4.2 below; and

 

  (b) a Net Sales Royalty at the rate of [*]% of Net Sales of Sanvar Product;

Provided that notwithstanding the above in the event that in any Quarter the
Sales Price of the Sanvar Product in the Territory shall be equal to or less
than US$[*] ([*] dollars) per Unit of Sanvar Product, in substitution for the
Unit Royalty and the Net Sales Royalty set out above, Salix shall pay a Net
Sales Royalty on all such Sanvar Product sold in such Quarter at the rate of
[*]% ([*] per cent) of Net Sales provided that the Royalty payable to
Debiovision in respect of the Sanvar Product shall not in any circumstances be
less than US$[*] ([*] dollars) per Unit of Sanvar Product sold.

4.1.3 In respect of any Combination Product where such Combination Product has
been disclosed to Salix after the Effective Date by Debiovision under
Section 2.7 and information relating to such Combination Product is a
Debiovision Improvement and/or subject to a Valid Claim of any Debiovision
Patent Rights, a Royalty at the rate of [*]% ([*] percent) of Net Sales of such
Combination Product for such Combination Product Royalty Term;

4.1.4 In respect of any Combination Product where such Combination Product has
been disclosed by Salix to Debiovision under Section 3.1 and information
relating to such Combination Product is a Salix Improvement and/or subject to a
Valid Claim of any Salix Patent Rights, a Royalty at the rate of [*]% ([*]
percent) of Net Sales of such Combination Product for such Combination Product
Royalty Term.

4.1.5 In respect of any Salix Generic, a royalty at the rate of [*]% ([*] per
cent) of Net Sales of such Salix Generic, for the Sanvar Product Royalty Term
only.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

4.1.6 For the avoidance of doubt no Royalty shall be payable in respect of any
New Product, provided that Sales of any Combination Product, any New Product or
any Salix Generic and any Competing Product in accordance with the terms of
Section 2.9, shall be included in the calculation of cumulative Sales of
Products for the purposes of Section 4.1.1.

4.2 Adjustment of Sanvar Product Royalty. The Sanvar Product Royalty and the
sums payable in respect thereof shall be adjusted as follows;

4.2.1 it is acknowledged and agreed that where Salix obtains supply of the
Sanvar Product and API from an Approved Manufacturer under the terms of a
Manufacturing Agreement agreed with Debiovision under Section 9, in respect of
each Unit of Sanvar Product the Unit Royalty (under Section 4.1.2(a)) plus the
Net Sales Royalty (under Section 4.1.2(b)) plus the Cost of Goods (“the Unit
Cost”) averaged over any Quarter shall not, for the Sanvar Royalty Term exceed
US$[*] ([*] dollars) (“the Cap”) provided that for the purpose of calculating
the Unit Cost and the Cap, the following shall apply:

 

  (a) the Cost of Goods element shall for the purposes of indexation under this
Section 4.2.1 only, be deemed as at the Effective Date to be US$[*] ([*] US
dollars) per Unit and such deemed Cost of Goods shall with effect from the
Effective Date be indexed and shall be increased (if appropriate) on 1 January
in each year (commencing on 1 January 2008) by the percentage increase (if any)
in the Producer Price Index Pharmaceutical Preparations Mfg (Series ID pcu
325412325412) as published by the US Department of Labor, Bureau of Labor
Statistics or any successor index thereto during the preceding twelve months and
the Cap shall be increased accordingly to reflect any change in such index as
applied to such deemed Cost of Goods element; and

 

  (b) where the Approved Manufacturer prices and invoices in a currency other
than US$, the Cost of Goods in respect of each batch of Products shall be
calculated in US$ by reference to the exchange rate applicable on the date of
payment by Salix of the Approved Manufacturer’s invoice. If such exchange rate
shall vary from the exchange rate applicable as at the Effective Date (which for
invoicing in Swiss Francs is set at 1 CHF/Swiss Franc: US$0.78; and for
invoicing in Euro is set at 1 Euro: US$1.22) in a manner which shall increase
the US$ cost;

 

  (i) by less than [*]% variation, the actual US$ price paid by Salix shall
remain the Cost of Goods in calculating the Unit Cost;

 

  (ii) by greater than [*]% variation, [*]% of the additional sum paid by Salix
by reason of the exchange rate variation in excess of the [*]% variation, shall
be deducted from the Cost of Goods in calculating the Unit Cost.

If the Unit Cost (calculated in accordance with the above) shall exceed the Cap
(adjusted as above) in any Quarter the Unit Royalty under Section 4.1.2(a) shall
be adjusted and reduced by such sum as shall equal the excess over the Cap, for
such Quarter, with any credit being applied to payments due in respect of Unit
Royalty in the subsequent Quarter.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

19



--------------------------------------------------------------------------------

4.2.2 at the end of each Quarter on delivery of the Net Sales Report under
Section 4.7, Salix shall calculate the percentage difference between Sales and
Net Sales in such Quarter (that is Deductions represented as a percentage of
Sales) and such percentage difference shall be deducted from the Unit Royalty
actually paid in the preceding Quarter in respect of each Unit of Product with
any credit being applied to payments in respect of Unit Royalty due in the
subsequent Quarter.

4.3 Minimum Payments. Within sixty (60) days of the end of each year (being a
period of twelve months from the Launch Date, or any anniversary of the Launch
Date (“Year”)) during the Sanvar Royalty Term, Salix shall make a balancing
payment (if any) such that the total amount of Royalty paid to Debiovision for
such Year under Section 4.1.2 shall not be less than the sums set out below in
respect of such Year (the “Minimum Payments”);

 

Year Commencing on Launch Date

  

Amount of

Minimum Payment

Year 1      [*] Year 2    US$ [*] Year 3    US$ [*] Year 4    US$ [*] Each
subsequent Year to expiry of the Sanvar Royalty Term    US$ [*]

Provided that such obligation to effect a Minimum Payment shall cease with
effect from the date of introduction on to the market in the Territory of a
Generic in respect of the Sanvar Product (save for a Salix Generic) and shall be
payable (if any) pro rata in respect of any part of a Year in which such a
Generic may be introduced.

4.4 No deduction of costs. Save as specified in the definition of Net Sales and
Deductions or as provided in Section 4.2.1 no costs incurred by Salix in the
development, manufacture or Commercialization of the Products shall be deducted
from any Royalties payable to Debiovision hereunder.

4.5 Sales. Salix shall use all reasonable endeavours to price the Sanvar Product
in such manner as shall maximise Sales of the Sanvar Product in the Territory.
Salix shall not commercialize any Product in conjunction with any other products
in the Territory as a loss leader.

4.6 Unit Royalty Payment and Report. Within thirty (30) days of receipt by Salix
of an invoice from the Approved Manufacturer for delivery of Sanvar Product,
Salix shall pay to Debiovision the Unit Royalty payable in respect of each Unit
so invoiced. Each Royalty payment shall be accompanied by a copy of the Approved
Manufacturer’s invoice and a written report (the “Unit Royalty Report”) prepared
by Salix which shall set forth, for the period covered by the Unit Royalty
Report, (i) the number of Units of Sanvar Products so invoiced by such
Manufacturer; (ii) the calculation of the Royalty under Section 4.1.2 that is
being paid to Debiovision; and (iii) any adjustment applied in accordance with
Section 4.2 in respect of the preceding Quarter.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

4.7 Net Sales Royalty Payment and Quarterly Report. Within sixty (60) days after
the end of each Quarter following Launch, Salix shall provide to Debiovision a
written Quarterly Report showing in reasonably specific detail, on a
Product-by-Product basis (a) the Sales of all Products sold by Salix or its
Affiliates during such Quarter; (b) the calculation of Deductions and Net Sales
from such Sales; and (c) the calculation of the Net Sales Royalty in respect of
such Product, (d) the calculation under Section 4.2.1(a) and any adjustment
required to sums previously paid as Unit Royalty and contained in the Unit
Royalty Report, and with such Report shall effect payment of the sum due.

4.8 Annual Report. Within sixty (60) days after the end of each calendar year,
Salix shall provide Debiovision with an annual written report summarising on a
Product by Product basis the Royalties payable in such preceding year and in
respect of the Sanvar Product reconciling the Unit Royalty and the Net Sales
Royalty and any adjustments effected under Section 4.2.

5. PAYMENT GENERAL

5.1 Payment Date. Any payment due hereunder that falls due on a date that is not
a Business Day may be made on the next Business Day.

5.2 Invoices. Debiovision shall promptly invoice Salix for all sums due and
payable by Salix under the terms of this Agreement.

5.3 Audit. Salix shall, at its expense, keep accurate and complete records of
the latest five (5) calendar years relating to Sales and Net Sales of Products
to ensure that payments set forth in Section 4 are accurate. For the sole
purpose of verifying amounts payable to Debiovision, Debiovision shall have the
right no more than once each calendar year, at Debiovision’s expense, to appoint
an independent auditor (reasonably acceptable to Salix) to inspect such records
in the location(s) where such records are maintained by Salix upon reasonable
notice and during regular business hours for the purpose only of verifying the
Quarterly Reports. Debiovision shall procure that any such independent auditor
shall keep and maintain all information obtained from Salix in strict confidence
and shall disclose the same only to Debiovision only for the purpose of
reporting the results of such audit. The results of such audit shall promptly be
made available to Salix. If the review indicates a deficiency or reflects that
the payments to Debiovision under Section 4 should have been made earlier by
Salix, then, as the case may be, such payment shall be promptly remitted to
Debiovision, together with interest calculated in the manner provided in
Section 5.7. If the review indicates any overpayment or early payment
Debiovision shall credit the same against subsequent payments. Where the review
reveals a discrepancy in the payments due to Debiovision of in excess of [*] per
cent ([*]%) of the payments due for such calendar year, Salix shall reimburse
Debiovision all of the costs of such audit.

5.4 Currency and Method of Payment. All payments to be made pursuant to this
Agreement shall be made by Salix to Debiovision in US Dollars (US$) pursuant to
directions given by Debiovision to Salix in writing from time to time, during
the relevant Royalty Term.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

5.5 Taxes. All payments under this Agreement shall be excluding any applicable
tax. All such taxes shall be paid by Salix on receipt of Debiovision’s invoice
stating any such tax payable.

5.6 Withholding Tax. Salix acknowledges Debiovision’s representation that
Debiovision is eligible for the benefits of the Tax Convention between the
U.S.A. and Canada (hereafter the “Convention”) and that, by application of the
Convention, the amounts payable to Debiovision pursuant to Section 4 shall not
be subject to U.S. Withholding. If, at any time, regulations require that any
taxes, duties, charges or levies be withheld from these payments, Salix shall
inform Debiovision thereof, whereupon the Parties shall meet and determine the
manner in which such withholding shall be dealt with between the Parties.

5.7 Interest. Any payment due hereunder which is not paid on the date such
payment is due in accordance with the provisions set forth in Section 4 shall
bear interest at the Prime Rate plus three percent (3%) per annum, calculated on
the number of days such payment is delinquent.

6. JOINT STEERING COMMITTEE AND MANAGEMENT OF THE RELATIONSHIP

6.1 Creation. With effect from the Effective Date, the Parties shall, within ten
(10) Business Days from the Effective Date, establish and operate a Joint
Steering Committee (“JSC”) which shall;

6.1.1 manage and oversee the Existing NDA and issues arising prior to the NDA
Approval Date;

6.1.2 manage and oversee the manufacture of the Sanvar Product in accordance
with Section 9;

6.1.3 oversee implementation of the Lifecycle Management Plan and
Commercialization of the Sanvar Product;

6.1.4 manage the collaboration between the Parties under this Agreement;

6.1.5 review any proposal for a New Product or Combination Product, to review
the proposed Clinical Development thereof and if applicable, manage the
collaboration of the Parties in such Clinical Development; and

6.1.6 manage and oversee the Lifecycle Management Plan and Commercialization of
any Product.

6.2 Membership. The JSC shall comprise six (6) persons (“Members”) and
Debiovision and Salix respectively shall be entitled to each appoint three
(3) Members, to remove any Member appointed by it and to appoint any person to
fill a vacancy arising from the removal or retirement of such Member appointed
by it. Salix and Debiovision respectively shall each notify the other of any
change in the identities of their Members. Each Party shall use reasonable
endeavours to keep an appropriate level of continuity in representation. Members
may be represented at any meeting by another person designated by the absent
Member. There will be a Chairperson who will alternate between one of
Debiovision Members and one of Salix Members at each meeting.

 

22



--------------------------------------------------------------------------------

6.3 Decisions of JSC. Conclusions and decisions of the JSC shall be made by
unanimous agreement of the Members wherever possible and shall be minuted by or
on behalf of the Chairperson who shall send a copy of the minutes of each JSC
meeting to both Parties. Both Parties will use their reasonable efforts to build
consensus. The JSC members shall at all times when making a decision, consider
in good faith, and make decisions consistent with:

 

  (a) Debiovision’s global plans for Commercializing the Products;

 

  (b) Salix’s Commercialization of the Technology in the Territory;

 

  (c) obtaining NDA Approval as soon as possible for each Product;

 

  (d) seeking to maximise Sales of the Products in the Territory; and

 

  (e) the obligation of the Parties in respect of manufacture under Section 9

6.4 Failure to Agree. If the JSC does not reach unanimous agreement on any
particular matter then such matters requiring resolution shall be referred to
the Chief Executive Officer of Debiovision or equivalent position (or his or her
nominee with authority to determine any issue) and the Chief Executive Officer
of Salix or equivalent position (or his or her nominee with authority to
determine any issue) (the “Executives”) for resolution, and the Executives shall
use reasonable and good faith efforts to resolve such matters within thirty
(30) days of the date such matters are referred to them for resolution. If
notwithstanding such good faith efforts, the Parties still fail to resolve the
matter so referred, then:

 

  (a) Subject to its obligations under Section 8 Salix shall have the casting
vote on issues relating to the Commercialization of Products in the Territory
after NDA Approval; and

 

  (b) Subject always to its obligations under Section 7.1 Debiovision shall have
the casting vote on issues relating to the Existing NDA prior to the NDA
Approval Date; and

 

  (c) In respect of issues relating to manufacture, the JSC shall act in
accordance with Section 9.

Provided that the JSC (or any determination of the Executives) shall not amend
any terms of this Agreement: such amendment to be effected only by the agreement
of the Parties in accordance with Section 17.15.

6.5 Meetings. The venue for meetings shall alternate between the premises of the
Parties, if not held by teleconference or videoconference. Each Party shall be
responsible for its own expenses including travel and accommodation costs
incurred in connection with JSC meetings.

6.6 The JSC shall have power to invite persons whose special skills or influence
might advance the Lifecycle Management Plan or assist in connection with the
Existing NDA, in confidence and upon behalf of the JSC, to attend and address
meetings of the JSC. For the avoidance of doubt it is agreed that such persons
shall not be JSC Members and shall not participate in the decision making
process of the JSC.

 

23



--------------------------------------------------------------------------------

6.7 The JSC Chairperson for each meeting is responsible for promptly preparing
the minutes of such JSC meeting, seeking unanimous approval of those minutes
from the JSC Members, signing and dating the approved minutes and promptly
distributing a copy of the signed minutes to each Party. It is only such signed
and dated minutes which shall constitute a decision of the JSC.

6.8 The JSC shall hold meetings in person as frequently as the members of the
JSC may agree shall be necessary and otherwise by teleconference or a
video-conference, but in any event no less frequently than four times in each
calendar year until the end of December 2007, with the first such meeting
occurring no later than 31 March in each calendar year and the third such
meeting not later than 31 October in such calendar year. Thereafter, the Parties
shall discuss and agree to the frequency with which JSC meetings shall be held.
Dates of meetings shall be agreed by the Parties not less than thirty (30) days
beforehand; responsibility for arranging the meetings, including, at least,
providing notice and an agenda, shall be the responsibility of the Chairperson
for that meeting; the first meeting will take place as soon as practicable after
the Effective Date, but in no event later than twenty (20) Business Days after
the Effective Date and will be organised by Salix.

6.9 Lifecycle Management Plan and Commercialization Plan for the Following
Calendar Year. The JSC shall, by 31 October of each calendar year determine the
detail of the Lifecycle Management Plan and Commercialization Plan in respect of
each Product for the following year. The Lifecycle Management Plan and
Commercialization Plan shall contain reasonable target dates for major events as
appropriate, and the JSC shall discuss these in good faith with reference to
progress made in the current year. The JSC may, at the request of Salix only,
add to and/or amend each Lifecycle Management Plan and Commercialization Plan
during the course of any year as it considers appropriate from time to time, as
long as each amendment is reduced to writing and signed and dated in accordance
with the decision making process described in this Section 6. The JSC shall
retain copies of all such authorised versions of the Lifecycle Management Plan
and Commercialization Plan and each shall be the current version(s) thereof for
the purposes of this Agreement as of the date of signature by the JSC
Chairperson;

6.10 Role. Provided that the JSC shall have no authority to amend any terms of
this Agreement or determine any matter that would cause any payments stated in
this Agreement to be other than the amount of those terms as stated herein or
require either party to incur costs materially in excess of those anticipated as
at the Effective Date and without prejudice to the terms of Section 6.1, the JSC
shall, for the avoidance of doubt:

 

  (a) not manage the progress of the Existing NDA on a day-to-day basis (this
being the responsibility of Debiovision until NDA Approval);

 

  (b) not manage the implementation of each Lifecycle Management Plan or
Commercialization Plan on a day-to-day basis (this being the responsibility of
Salix);

 

24



--------------------------------------------------------------------------------

  (c) as an output of each JSC meeting, prepare a report to the respective
management of each Party detailing the progress of the Existing NDA and the
implementation of the Lifecycle Management Plan or Commercialization Plan and
such other matters as discussed at such meeting;

 

  (d) be a co-ordination forum in relation to the global issues relating to
Product Commercialization;

 

  (e) review the Quarterly Reports;

 

  (f) review the Sales Forecasts for each relevant year;

 

  (g) ensure a regular flow of information between the Parties; and

 

  (h) perform such other functions and responsibilities as are given to it under
the express provisions of this Agreement.

6.11 Documentation. No later than seven (7) days prior to each meeting of the
JSC:

 

  (a) Salix will provide Debiovision with written copies of all materials Salix
intends to present at the JSC meeting which shall include (i) a written report
summarising its conduct of the Lifecycle Management Plan and Commercialization
Plan since the previous meeting and any material results and issues; (ii) any
information which Salix obtains or receives which may reasonably be considered
to be of material interest, benefit or use to Debiovision in relation to the
sale of Products outside the Territory; and

 

  (b) Debiovision will provide Salix with written copies of all materials
Debiovision intends to present at the JSC meeting which shall include (i) a
written report summarising its progress of the Existing NDA since the previous
meeting and any material results and issues; (ii) any information which
Debiovision obtains or receives which may reasonably be considered to be of
material interest, benefit or use to Salix in relation to the sale of Products
in the Territory.

7. REGULATORY MATTERS

7.1 Regulatory Approval. Debiovision shall:

7.1.1 pursue, at its sole cost, all reasonable commercial efforts to obtain NDA
Approval in respect of the Existing NDA as soon as reasonably possible and shall
promptly deal with all matters and issues raised by the FDA in connection
therewith.

7.1.2 ensure the response submitted to the Approvable Letter to the FDA is
complete in all respects and reasonably anticipated to be sufficient to obtain
NDA Approval.

7.1.3 use all reasonable endeavours to procure that the NDA Approval is in the
form currently anticipated and that there is no black box or contraindication
attached to the Sanvar Product (other than as currently anticipated in the
Summary of Product Characteristics).

 

25



--------------------------------------------------------------------------------

7.1.4 keep Salix fully regularly informed (by reports to the JSC) of its
progress and all matters relating to the Existing NDA, including the progress of
the ongoing phase III study.

7.2 Transfer and Renewal of Regulatory Approval. Debiovision, with the
collaboration of Salix, shall diligently take all commercially reasonable
measures to transfer the Existing NDA to Salix as promptly as possible after
receipt of the NDA Approval. Salix shall then take all commercially reasonable
measures to maintain and/or renew the NDA Approval during the Sanvar Royalty
Term.

7.3 Information. Without prejudice to its obligations under Section 2.7, in
order to enable Salix to comply with the requirements of any Regulatory
Authority in the Territory, Debiovision hereby undertakes to provide Salix with
all information, formulae, specifications, particulars, analyses, reports and
literature in its possession or under its control, that may be required from
time to time, in connection with statutory requirements provided by the laws of
the Territory, relating to the Commercialization of the Sanvar Product.

7.4 Salix Proprietary Data. Salix shall own all Promotional Material and
Clinical Development, Regulatory Authority submissions and Regulatory Approvals
related to any Product and all data contained therein (“Proprietary Data”) in
the Territory provided that Debiovision and its Affiliates shall have a
perpetual, royalty-free, exclusive, license to use and sub-license such
Proprietary Data outside the Territory under the terms of Section 3.1.

7.5 Debiovision Proprietary Data. Debiovision, its Affiliates or licensees shall
own all promotional material and clinical development data, Regulatory Authority
submissions and Regulatory Approvals related to any Product and all data
contained therein outside the Territory, provided that Salix and its Affiliates
shall have an exclusive license to use and sub-license such proprietary data in
the Territory under the terms of Sections 2.1 and 2.7, the whole subject to
contrary contractual obligations of Debiovision.

7.6 Complaints and Reporting of Adverse Event.

7.6.1 Salix shall promptly inform Debiovision of:

 

  (a) any complaints or reports of incidents which it receives concerning any
Product within the Territory within 24 hours of Salix’s receipt of the same,
provided that all complaints concerning SAEs shall be reported to Debiovision
immediately following receipt of the same by Salix;

 

  (b) correspondence to and from a Regulatory Authority in the Territory
regarding a Product and shall immediately provide Debiovision with copies of all
correspondence received from any Regulatory Authority related to safety,
efficacy and use of a Product in the Territory.

 

7.6.2 Debiovision shall promptly inform Salix of:

 

  (a) any complaints or reports of incidents which it receives concerning any
Product outside the Territory within 24 hours of Debiovision’s receipt of the
same, provided that all complaints concerning SAEs shall be reported to Salix
immediately following receipt of the same by Debiovision;

 

26



--------------------------------------------------------------------------------

  (b) correspondence to and from a Regulatory Authority outside the Territory
regarding a Product and shall immediately provide Salix with copies of all
correspondence received from any Regulatory Authority outside the Territory
related to safety, efficacy and use of a Product outside the Territory

and shall use Due Diligence efforts to ensure that its Affiliates and licensees
promptly supply the same to Debiovision to enable it to comply with its
obligations under this Section 7.6.2.

7.7 Notification from Regulatory Authority. Debiovision agrees to inform Salix,
immediately of notification of any action by, or notification or other
information which it (or any Debiovision licensee or Affiliate) receives
(directly or indirectly) from any Regulatory Authority outside the Territory,
which: (a) raises any material concerns regarding the safety or efficacy of a
Product; (b) which indicates or suggests a potential material liability for
either Party to Third Parties arising in connection with a Product; or (c) is
reasonably likely to lead to a recall of a Product, or (d) relates to the
manufacture of any API or Product by an Approved Manufacturer including in all
cases, but not limited to:

 

  (a) Regulatory Authority inspections of manufacturing, distribution or other
related facilities, in which a Product or any API or any materials used in a
Product is manufactured, stored or otherwise present;

 

  (b) receipt of a warning letter from any Regulatory Authority relating to a
Product; or

 

  (c) initiation of any Regulatory Authority investigations, detention, seizure
or injunction concerning a Product.

7.8 Notification from Regulatory Authority. Salix agrees to inform Debiovision,
immediately of notification of any action by, or notification or other
information which it receives (directly or indirectly) from any Regulatory
Authority in the Territory, which: (a) raises any material concerns regarding
the safety or efficacy of a Product; (b) which indicates or suggests a potential
material liability for either Party to Third Parties arising in connection with
a Product; or (c) is reasonably likely to lead to a recall of a Product or
(d) relates to the manufacture of any API or Product by an Approved
Manufacturer, including in all cases, but not limited to:

 

  (a) Regulatory Authority inspections of manufacturing, distribution or other
related facilities, in which a Product or any API or any materials used in a
Product is manufactured, stored or otherwise present;

 

  (b) receipt of a warning letter from any Regulatory Authority relating to a
Product; or

 

  (c) initiation of any Regulatory Authority investigations, detention, seizure
or injunction concerning a Product.

 

27



--------------------------------------------------------------------------------

8. COMMERCIALIZATION

8.1 Launch of the Sanvar Product. Salix shall use all Due Diligence efforts to
achieve Launch of the Sanvar Product as soon as reasonably practicable after the
NDA Approval Date and to maximise Sales of the Sanvar Product in the Territory
during the Sanvar Royalty Term.

8.2 Additional Authorisations. Salix, at its sole cost and expense, shall be
responsible for obtaining all permissions, consents and licenses (other than the
Existing NDA), required to Commercialize the Products in the Territory under any
Applicable Law, including without limitation, any import approvals, wholesale
dealer’s licenses and pricing and reimbursement approvals.

8.3 Commercialization Plan. Within ninety (90) days of the Effective Date, Salix
shall provide Debiovision through the JSC with the Commercialization Plan for
the Sanvar Product and thereafter the Commercialization Plan shall be updated
yearly in accordance with Section 8.9.

8.4 Implementation of the Lifecycle Management Plan. Following Launch of the
Sanvar Product in the Territory, Salix shall use Due Diligence efforts to
implement the Lifecycle Management Plan. All decisions relating to any amendment
to the Lifecycle Management Plan shall be discussed and agreed by the JSC in
accordance with the procedures set out in and subject to the terms of Section 8.

8.5 Commercial Costs and Promotional Material. Salix shall be responsible for
all costs and expenses associated with the Commercialization of the Product and
with the designing and producing of any and all promotional materials including,
but not limited to, data sheets, leaflets, advertisements for the
Commercialization of the Products in the Territory (“Promotional Material”).
Salix will, at its own costs, provide Debiovision with electronic copies (and at
least five (5) paper copies) of all such Promotional Material and any subsequent
updates.

8.6 Records Retention. Salix shall keep and maintain, for a period of at least
two (2) years after any termination of this Agreement or longer if required by
applicable laws or regulation, true and accurate books, records, test and
laboratory data, reports and all other information relating to the Clinical
Development and, manufacturing, of the Products in accordance with all
applicable laws, rules and regulations, including but not limited to, those
required to be maintained by GCP, GMP and good reporting practices. Salix shall
make such records available to Debiovision and Debiovision’s representatives on
reasonable request (subject to any such representative being bound by
confidentiality terms substantially in the form of Section 11) and to the
representatives of any Regulatory Authority.

8.7 Limitation. Provided that this provision shall not prevent Salix from
contributing to international journals or advertising therein or attending
and/or exhibiting at international conferences or events outside of the
Territory, Salix shall not during the Term:

 

  (a) advertise the Products or canvass or solicit orders for the Products
outside the Territory;

 

28



--------------------------------------------------------------------------------

  (b) open branches for the sale of the Products outside the Territory; or

 

  (c) maintain distribution depots for the Products outside the Territory.

8.8 Salix Obligations. During the Term Salix shall:

 

  (a) comply at all times with all applicable laws and practices pertaining to
the Commercialization of the Products in the Territory;

 

  (b) exercise its rights under this Agreement as principal and it shall not
sell or otherwise dispose of Product on behalf of, or in the name of Debiovision
or any of Debiovision’s Affiliates; and

 

  (c) not make any statements, representations, warranties or guarantees
concerning the Products which are contrary to the Existing NDA or other NDA in
respect of such Product or Applicable Laws.

8.9 All Risk Insurance. Salix agrees to maintain all risk and general liability
and products liability insurance covering the transportation, development and
Commercialization of the Products as is normal and customary in the
pharmaceutical industry in the Territory generally for Persons similarly
situated and in such form and effect so as to fulfil its obligations hereunder
for a minimum coverage of US$10 Million.

9. MANUFACTURING

9.1 Manufacturing. Debiovision will as soon as practicable after the Effective
Date introduce Salix to its current manufacturers of API and Sanvar Product and
the Parties shall liaise and collaborate such that each of Debiovision and Salix
shall enter into manufacturing agreements with such existing Approved
Manufacturers on substantially the same terms, and such that the Manufacturing
Agreements shall provide for Salix to obtain such quantities of Sanvar Product
as its may reasonably require for Launch of the Sanvar Product and thereafter.

9.2 New Manufacturer. Debiovision is currently pursuing negotiations with a
Third Party for the manufacture of Sanvar Product (“New Manufacturer”) and at
its own expense taking all such steps as may be required to validate such New
Manufacturer under the terms of the Existing NDA. Debiovision will as soon as
practicable after the Effective Date introduce Salix to such New Manufacturer
and the Parties shall collaborate and liaise in connection with the negotiations
with such New Manufacturer such that if Debiovision enters into a manufacturing
agreement with such New Manufacturer Salix shall have the ability to enter into
a Manufacturing Agreement on substantially the same terms as those obtained by
Debiovision and for the avoidance of doubt the provisions of Section 9.4.2 shall
apply to such New Manufacturer.

 

9.3 Approved Manufacturers. Salix undertakes that it shall not, prior to the NDA
Approval Date:

9.3.1 enter into any Manufacturing Agreement with any Approved Manufacturer
other than any Approved Manufacturer with whom Debiovision has entered into a
Manufacturing Agreement under the terms of Sections 9.1 or 9.2; or

 

29



--------------------------------------------------------------------------------

9.3.2 propose to the JSC any change to the Specifications which would require
any change to the Existing NDA.

9.4 New Approved Manufacturers. After the NDA Approval Date either Party shall
be entitled to propose to the JSC any additional Approved Manufacturer. In such
circumstances save as expressly agreed by the Parties

9.4.1 the Party proposing any additional Approved Manufacturer (“Proposing
Party”) shall incur at its sole expense all costs required to validate such
additional Approved Manufacturer under the NDA for the Sanvar Product;

9.4.2 neither Party shall be under any obligation to negotiate and enter into a
manufacturing agreement with any such additional Approved Manufacturers provided
that

 

  (a) the Proposing Party shall use all reasonable endeavours to procure that
the other Party can obtain a manufacturing agreement with such additional
Approved Manufacturers on substantially the same terms as that entered into by
the Proposing Party;

 

  (b) if Debiovision is the Proposing Party and such additional Approved
Manufacturer can offer a material reduction in Cost of Goods, if Salix shall not
enter into a Manufacturing Agreement with such additional Approved Manufacturer
the Cap applied to the Sanvar Product Royalty under Section 4.2.1 shall cease;

9.4.3 no amendment shall be made to the Specifications as contained in the NDA
for the Sanvar Product without the prior approval of Debiovision such approval
not to be unreasonably withheld or delayed, where any such change is required by
the FDA.

9.5 Salix undertakes during the Initial Term that

9.5.1 all activities relating to the manufacture of API and the Sanvar Product,
for and on its behalf shall be effected fully in compliance with the terms of
this Agreement, the Manufacturing Agreements, GMP and all applicable laws,
statutes and regulations;

9.5.2 it will obtain and maintain all necessary approvals and licenses required
in the Territory for the purchase, transportation, receipt, manufacturer and
Commercialization of the Products by it;

9.5.3 it shall exclusively purchase all of its requirements of the API and of
the Sanvar Product from Approved Manufacturers in accordance with the terms and
conditions of the Manufacturing Agreements.

9.6 Copies of Manufacturing Agreements. During the Initial Term;

9.6.1 Salix shall provide Debiovision with complete copies of the Manufacturing
Agreements and any future amendments thereto; and

 

30



--------------------------------------------------------------------------------

9.6.2 Debiovision shall provide Salix with complete copies of its manufacturing
agreements with any Approved Manufacturer and any amendments thereto.

10. INTELLECTUAL PROPERTY, OWNERSHIP, MAINTENANCE AND PROSECUTION

10.1 Debiovision Intellectual Property. Any and all Intellectual Property shall
remain vested in and be owned by Debiovision or its Affiliates or in respect of
a Debiovision Improvement made by a licensee, by such Debiovision licensee.
Salix hereby acknowledges and agrees that titles, rights and ownership of
Debiovision’s Intellectual Property and any and all Debiovision Improvements are
and shall be owned and retained by Debiovision, its Affiliates or if applicable,
its licensee(s).

10.2 Salix IP. Any and all Salix IP and Salix Patent Rights and all Salix
Improvements shall remain vested in and be owned by Salix or its Affiliates.

10.3 Notification of Infringement. Salix agrees to notify Debiovision of any
conflicting use or suspected act of infringement, of any of the Intellectual
Property of which Salix may become aware. Debiovision shall have the exclusive
right, at its sole discretion, to engage in any and all court proceedings
necessary to protect the Intellectual Property or to settle any disputes
involving such unauthorised acts or such allegations relating to the
Intellectual Property. Salix agrees to fully co-operate with Debiovision at
Debiovision’s request and expense, to help terminate such activities by
unauthorised Persons, but shall not, without the express written consent of
Debiovision, engage in any court proceedings against, enter into any settlement
discussions with, or in any other way attempt to terminate said activities by
unauthorised Persons.

10.4 Salix Patent Rights. In respect of any Salix Improvements to the extent
that any Patent Rights may be available, Salix shall:

10.4.1 take all steps reasonably required to obtain and maintain such Patent
Rights for any Salix Improvements in the Territory; and

10.4.2 promptly notify Debiovision of the Salix Improvement and shall at
Debiovision’s cost and expense take all such steps and provide all such
assistance as may reasonably be required to enable Debiovision (pursuant to the
license granted under Section 3.1) to prosecute to grant and maintain Patent
Rights for such Salix Improvement in Debiovision’s name in countries outside the
Territory;

and in the event that Salix declines to file or, having filed, declines to
further prosecute and maintain any Salix Patent Rights in the Territory, Salix
shall provide Debiovision with prompt written notice thereof. In the case where
Salix has filed but is declining to further prosecute or maintain Salix Patent
Rights in the Territory, such notice shall be given at least thirty (30) days
prior to the expiration of any official substantive deadline relating to such
activities. In any of such circumstances Debiovision shall have the right to
decide that Debiovision should file, continue to file or prosecute such Salix
Patent Rights, and, in such case, Debiovision shall give written notice to
Salix. Salix shall upon receipt of any such notice from Debiovision transfer to
Debiovision all its files relating to the relevant Salix Patent Rights and
execute any documents to

 

31



--------------------------------------------------------------------------------

transfer control of such filing, prosecution and maintenance to Debiovision and
thereafter Debiovision shall be responsible for the cost and expense of
prosecuting and maintaining such Salix Patent Rights and such Salix Patent
Rights shall thereafter become Debiovision Patent Rights for all purposes under
the terms of this Agreement.

10.5 Debiovision Patent Rights To the extent that any Patent Rights may be
available in the Territory in respect of any Debiovision Improvement,
Debiovision undertakes to take (or to procure that there are taken) all steps
reasonably required to obtain and maintain Patent Rights for a Debiovision
Improvement in the Territory. In the event that Debiovision (or its Affiliate or
licensee) declines to file or, having filed, declines to further prosecute and
maintain any Debiovision Patent Rights in the Territory, Debiovision shall
provide Salix with written notice thereof. In the case where Debiovision (or its
Affiliate or licensee) has filed but is declining to further prosecute or
maintain Debiovision Patent Rights, such notice shall be given at least thirty
(30) days prior to the expiration of any official substantive deadline relating
to such activities. In any of such circumstances Salix shall have the right to
decide that Salix should file, continue to file or prosecute such Debiovision
Patent Rights, and, in such case, Salix shall give written notice to
Debiovision. Debiovision shall upon receipt of any such notice from Salix
transfer or where such Patent Rights are not in its name, use reasonable
commercial efforts to procure the transfer, to Salix all its files relating to
the relevant Debiovision Patent Rights and execute any documents to transfer
control of such filing, prosecution and maintenance to Salix and thereafter to
the extent legally possible Salix shall be responsible for the cost and expense
of prosecuting and maintaining such Debiovision Patent Rights and such
Debiovision Patent Rights shall thereafter become Salix Patent Rights for all
purposes under the terms of this Agreement.

10.6 Liaise. Notwithstanding any other provision of this Section 10, the Parties
shall cause their patent attorneys to liaise so far as practicable with respect
to the filing, prosecution and maintenance of any Salix Patent Rights and
Debiovision Patent Rights. Each Party shall be responsible for the cost of its
own patent attorney incurred pursuant to this Section 10, save as expressly
provided in this Section 10.

10.7 Third Party License. In the event that Salix or Debiovision identifies any
intellectual property rights of a Third Party which it reasonably believes that
Salix might infringe upon by the conduct of any Lifecycle Management Plan or
Commercialization Plan in respect of the Sanvar Product, any New Product or any
Combination Product in the Territory it shall promptly notify the other. Salix
shall, in its discretion, be responsible for taking a license or otherwise
defending any claim or proceeding based on such Third Party patent rights in the
Territory on such terms as it may in its sole discretion determine and at [*]
cost, expense and liability.

10.8 Extensions to the term of Intellectual Property Rights. Each Party shall
promptly take all necessary steps to facilitate the other Party’s application
(made either on the other Party’s own initiative or promptly on request by the
first Party) for extensions to the term of any Patent Rights, including
applications for supplementary protection certificates and patent term
extensions.

11. CONFIDENTIALITY

 

11.1 Confidentiality. During the Initial Term and any Royalty Term continuing
after the

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

Initial Term and for five (5) years thereafter, each Receiving Party agrees to
maintain in confidence the Confidential Information of the Disclosing Party, and
shall not disclose the Confidential Information of the Disclosing Party to
anyone, other than (i) to the Receiving Party’s directors, officers, employees
and consultants who have a need to know for the purpose of performing its
obligations under this Agreement, or (ii) in respect of Salix IP to
Debiovision’s Affiliates and licensees in connection with the rights granted
under Section 3.1; provided that such director, officer, employee and
consultant, prior to disclosure, is informed of, and has agreed to respect, the
provisions set forth in this Agreement.

11.2 Exceptions. The confidentiality undertakings contained in this Section 11
shall not apply to any part of the Confidential Information of a Disclosing
Party which:

 

  (a) as of the date of receipt is in the public domain or subsequently enters
the public domain through no breach of this Agreement or any other obligation of
confidentiality by the Receiving Party; or

 

  (b) is received by the Receiving Party at any time in good faith from a Third
Party lawfully in possession of the same and under no confidentiality
obligation.

11.3 Authorised Disclosure. The Receiving Party shall be entitled to disclose
Confidential Information of a Disclosing Party in connection with any Regulatory
Approval of a Product. The Receiving Party is also entitled to disclose such
Confidential Information to the extent required by applicable law or court
order, provided that it furnishes the Disclosing Party with written notice that
the Confidential Information is proposed to be disclosed sufficiently in advance
of the proposed disclosure, so as to provide Disclosing Party with reasonable
opportunity to seek to prevent the disclosure of or to obtain a protective order
for the Confidential Information; and further provided that the Receiving Party
makes any required disclosures in consultation with the Disclosing Party.

12. REPRESENTATIONS AND WARRANTIES

12.1 Parties Mutual Representation and Warranties. Salix and Debiovision each
represents and warrants to the other, as of the Effective Date that:

 

  (a) no action has been taken by the directors, officers or shareholders of the
company to liquidate or dissolve the company;

 

  (b) it has full right, power and authority to enter into this Agreement and to
perform its respective obligations under this Agreement;

 

  (c) the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder do not and will not violate or conflict with any
provision of Law, or any provision of its articles of incorporation or by-laws;
and

 

  (d) the execution and delivery of this Agreement and the performance of such
Party’s obligations do not and will not, with or without the passage of time or
the giving of notice, result in the breach of, constitute a default, cause the

 

33



--------------------------------------------------------------------------------

acceleration of performance, require any consent under, or result in the
creation of any lien, charge or encumbrance upon any of its property or assets
pursuant to any material instrument or agreement to which it is a party or by
which it or its properties may be bound or affected.

12.2 Salix Representations and Warranties. Salix represents and warrants to
Debiovision as at the Effective Date that:

 

  (a) it is a corporation duly organised and existing under the laws of
California;

 

  (b) it is not a party to any agreement, arrangement or understanding with any
Third Party which in any manner prevents it from fulfilling or affects its
ability to perform any of its obligations under the terms of this Agreement to a
material extent.

12.3 Debiovision Representations and Warranties. Debiovision warrants to Salix
as at the Effective Date that:

 

  (a) it is a corporation duly organised and existing under the laws of Quebec;

 

  (b) it is not a party to any agreement, arrangement or understanding with any
Third Party which in any manner prevents it from fulfilling or affects its
ability to perform any of its obligations under the terms of this Agreement to a
material extent;

 

  (c) it has disclosed to Salix all information and material which is material
to the decision of Salix to enter into this Agreement, upon the terms hereof,
including all information relating to the Existing NDA,

 

  (d) it is not aware of any reason or circumstance which may prevent or delay
the occurrence of the NDA Approval Date;

 

  (e) save only as disclosed in writing to Salix prior to the Effective Date to
the best of its knowledge and belief having made due and diligent enquiry,
Debiovision has good title and ownership to all Intellectual Property, free and
clear of any liens or encumbrances;

 

  (f) no litigation against Debiovision or any Debiovision Affiliate exists or
is threatened which would adversely affect the rights granted to Salix
hereunder;

 

  (g) Debiovision Information and the Intellectual Property is all information
and Know-How reasonably required for the Commercialization of the Sanvar Product
under the terms of this Agreement and that it includes all information and data
reasonably required to enable a Third Party to manufacture the Sanvar Product in
accordance with the Specifications;

 

  (h) to the best of its knowledge and belief, all of the Debiovision
Information and the Intellectual Property supplied to Salix prior to the
Effective Date is true and correct and is not misleading in any material
respect.

 

34



--------------------------------------------------------------------------------

12.4 Limitation of Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
DEBIOVISION MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED. WITHOUT LIMITING THE FOREGOING, DEBIOVISION (i) MAKES NO
REPRESENTATION OR WARRANTY TO THE EFFECT THAT THE REGULATORY APPROVAL FOR THE
PRODUCTS WILL BE OBTAINED IN THE TERRITORY; (ii) MAKES NO REPRESENTATION OR
WARRANTY TO THE EFFECT THAT ANY OF THE PRODUCTS AND/OR ITS SALE OR
COMMERCIALIZATION WILL NOT INFRINGE UPON THE INTELLECTUAL PROPERTY RIGHTS OF ANY
THIRD PARTY; (iii) ASSUMES NO LIABILITIES OR RESPONSIBILITIES WITH RESPECT TO
THE USE, COMMERCIALIZATION OR OTHER DISPOSITION OF THE PRODUCTS BY SALIX; AND
(iv) MAKES NO REPRESENTATION OR WARRANTY TO THE EFFECT THAT ANY PRODUCT IS
COMMERCIALLY VIABLE OR CAN BE USED OR IS FIT FOR USE FOR ITS INTENDED PURPOSE.

13. INDEMNIFICATION

13.1 Indemnification. Each Party shall defend, indemnify and hold harmless the
other Party and its Affiliates, and their respective directors, officers,
employees and agents (the “Indemnified Party”), from and against any and all
claims, liabilities, damages, losses, costs and expenses suffered or incurred by
the Indemnified Party (including the reasonable fees of attorneys and other
professionals whose assistance is reasonably required) (“Indemnity Claim”)
arising out of or resulting from: (i) the negligence, recklessness or
intentional acts or omissions of the Indemnifying Party, the Indemnifying
Party’s Affiliates or their respective directors, officers, employees and agents
(the “Indemnifying Party”); and (ii) any material breach of a representation,
warranty, covenant or agreement of the Indemnifying Party contained in this
Agreement; provided, however, that such indemnification shall not apply to any
liability, damage, loss, or expense to the extent attributable to:

 

  (a) the act, omission, negligent activities or intentional acts or omissions
of the Indemnified Party;

 

  (b) the breach or misstatement by the Indemnified Party of any of its
obligations, representations and warranties hereunder

and in the event of any Indemnity Claim, the Indemnified Party under this
Section 13, shall inform the Indemnifying Party of the Indemnity Claim as soon
as reasonably practicable after it receives notice of the Indemnity Claim, and
shall:

 

  (c) permit the Indemnifying Party to assume direction and control of the
defense of the Indemnity Claim (including the right to settle such Indemnity
Claim at the discretion of the Indemnifying Party, provided that no such
settlement may be entered into without the Indemnified Party’s consent if such
settlement may adversely impact the other Party’s rights hereunder); and

 

  (d) cooperate as requested (at the expense of the Indemnifying Party) in the
defense of such Indemnity Claim. If both Parties are sued and it is reasonably
likely that

 

35



--------------------------------------------------------------------------------

the Parties may have conflicting interests or if it is otherwise not advisable
under applicable legal and ethical requirements for the Indemnifying Party’s
defense counsel to represent both Parties, separate independent counsel shall be
retained for each Party at the expense of the Indemnifying Party.

13.2 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS,
OFFICERS, EMPLOYERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE OR OBLIGATED TO
THE OTHER PARTY UNDER ANY PROVISIONS OF THIS AGREEMENT OR UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, OR LOST
PROFITS OR COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES,
UNLESS EXPRESSLY STATED IN THIS AGREEMENT.

14. TERM AND TERMINATION

14.1 Term. This Agreement shall become effective as of the Effective Date and,
unless sooner terminated as provided in this Section 14, shall remain in effect
until the later of:

 

14.1.1 the expiry of the Initial Term, and

 

14.1.2 the expiry of the Royalty Term in respect of any Combination Product;

(the “Term”).

14.2 Termination for Insolvency. Either Party may terminate this Agreement at
any time during the Initial Term upon thirty (30) days written notice to the
other Party in the event that the other Party becomes insolvent, be unable to
pay its debts or make or seek to make an arrangement with or an assignment for
the benefit of its creditors, or if proceedings are commenced in bankruptcy or
pursuant to any other insolvency law by or on behalf of or against a Party, or
if a receiver or trustee of the property of the other Party be appointed.

14.3 Termination by Debiovision. Debiovision may terminate this Agreement at any
time during the Initial Term upon thirty (30) days’ written notice to Salix and
without reimbursement, should:

 

  (a) Salix be in material breach of any of the terms or conditions of this
Agreement and fail to cure the breach within thirty (30) days after receipt of
written notice from Debiovision asking that the default be cured;

 

  (b) Salix fail to achieve by more than [*] ([*]) days the anticipated Launch
of the Sanvar Product in the Territory in accordance with the Commercialization
Plan save where such failure is due to any delay in the NDA Approval Date or any
act or omission of Debiovision or the Approved Manufacturers prior to the NDA
Approval Date which has delayed the supply of Sanvar Products required to effect
Launch.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

36



--------------------------------------------------------------------------------

14.4 Termination by Salix. Salix may terminate this Agreement at any time during
the Initial Term upon thirty (30) days written notice to Debiovision without
reimbursement and without obligation to pay any further sums due under
Section 4.1.1 should Debiovision be in material breach of any of the terms and
conditions of this Agreement and fail to cure the breach after receipt of
written notice from Salix requesting that within thirty (30) days the default be
cured.

14.5 Termination by reason of Regulatory Matters. Either Party may terminate
this Agreement upon thirty (30) days written notice to the other Party

 

  (a) at any time during the Sanvar Royalty Term if by reason of any material
change in the NDA or withdrawal of the NDA, by the FDA, the Sanvar Product is no
longer commercially viable in the Territory;

 

  (b) the Regulatory Authority fails to approve the Sanvar Product for sale in
the Territory, as evidenced by the Regulatory Authority non approval letter; or

 

  (c) in the event that the NDA Approval is in a form other than that
anticipated at the date hereof as identified in the Summary of Product
Characteristics and by reason of such changes (including changes to labelling,
any black box or contraindication (other than as anticipated in such Summary of
Product Characteristics) the anticipated sales at the NDA Approval Date are
materially less than those anticipated by Salix and Debiovision as at the
Effective Date as set out in Schedule 14.5.

and in such circumstances on any such termination, Salix shall be under no
obligation to pay any further sums due under Section 4.1.1, after the date of
such termination

14.6 Termination by Salix. Salix shall have the right to terminate this
Agreement at any time with six (6) months prior written notice to Debiovision
provided that Salix pays Debiovision, at the end of the six (6) month period,
all unpaid payments set forth in Section 4.1.1 and the minimum Payment (if any)
due under Section 4.3 in respect of such Year.

14.7 Change of Control. In the event of any merger, acquisition, takeover,
statement of change in beneficial ownership or any other transaction resulting
in a change of control of Salix, Salix shall promptly notify Debiovision in
writing and Debiovision may (at its option) require confirmation in writing from
the new controlling entity of the continued performance of the obligations of
Salix under this Agreement fully in accordance with its terms.

15. CONSEQUENCES OF TERMINATION

15.1 Post Termination. Upon any termination of this Agreement prior to expiry of
the Initial Term:

 

  (a) all licenses granted to Salix hereunder shall terminate with the effect
that Salix shall not, after the date of termination, Commercialize, manufacture
or use in any way the Technology or otherwise use the Intellectual Property.
However, Salix may continue to distribute and sell its remaining inventory of
Products for a period not to exceed [*] ([*]) days following termination (the
“Transition Period”).

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

37



--------------------------------------------------------------------------------

  (b) Salix shall return any and all Confidential Information of Debiovision in
its possession to Debiovision;

 

  (c) commensurate with legislative and regulatory requirements, Salix shall, at
no cost to Debiovision, promptly transfer and assign to Debiovision all
Proprietary Data, or Regulatory Approval(s) for the Sanvar Product and any
Combination Product (if any) under the name of Salix, in the possession of Salix
and all other documents and information reasonably available, including, without
limitation, any results, studies or analysis and all other work related to the
Sanvar Product and any Combination Product to allow Debiovision or its
Affiliates or any Third-Party so appointed by Debiovision to pursue, complete
and maintain the Regulatory Approval and the Commercialization of such Products
in the Territory;

 

  (d) Salix shall grants to Debiovision an irrevocable, royalty free, exclusive
worldwide license, with right to sub-license, to use Salix IP in connection with
the development, registration, the making of, manufacturing and
Commercialization of New Products and Combination Products using Salix IP which
are in development as at the date of termination and to that extent, disclose
and make available to Debiovision all Salix IP in so far as the same may
reasonably be considered to be of assistance to Debiovision in the global
Commercialization of any such Product;

 

  (e) Salix shall diligently transfer and assign to Debiovision all Proprietary
Data, rights, documents and authorizations obtained or related to the Sanvar
Product;

 

  (f) Salix shall not discontinue any existing and/or pending Clinical
Development in respect of any Combination Product, without allowing Debiovision,
if it so desires, to take over such Clinical Development, unless Debiovision has
approved such discontinuation by Salix in writing. Salix shall provide the
necessary assistance for such transfer; and

 

  (g) Salix shall produce a report containing the results of work completed up
to the date of termination and provide to Debiovision information on all
Clinical Development data and documents including without limitation, studies,
reporting, data analysis and other work completed at the date of termination in
the form existing at the time of termination in respect of the Sanvar Product or
any Combination Product.

15.2 Expiry. On the expiry of the Initial Term;

15.2.1 Salix shall have a continuing irrevocable license to use and exploit the
Technology and the Intellectual Property in the Territory, and subject only to
payment of Royalty for the continuing Royalty Term in respect of any Combination
Product, such license shall be fully paid up and royalty free; and

 

38



--------------------------------------------------------------------------------

15.2.2 for the avoidance of doubt, the licenses granted to Debiovision under
Section 3.1.2 during the Initial Term, shall continue without limit in time.

15.3 Termination or expiration of this Agreement shall be without prejudice to:

 

  (a) the right of Debiovision to receive all payments accrued and unpaid at the
effective date of such termination or expiration;

 

  (b) the rights of either Party in respect of any breach of any of the
representations, warranties or covenants herein contained;

 

  (c) to any other provisions hereof which expressly or necessarily call for
performance after such termination or expiration;

 

  (d) the accrued rights of either Party as at the date of termination.

15.4 Survival. The provisions of Sections 10.1, 10.2, 11, 15, 16, 17.2, 17.6 and
17.10 of this Agreement hereof shall survive the termination or expiration of
this Agreement as applicable, in accordance with their terms.

15.5 Other Rights. Except as otherwise provided herein, any termination of this
Agreement shall not prevent the Party not in default to seek any other remedy
and to take any other action or recourse against the Party in default and shall
not affect any cause of action, claim or enforcement of any right arising under
this Agreement prior to the date of termination.

16. DISPUTE RESOLUTION

16.1 Dispute Resolution. Debiovision and Salix shall devote all reasonable
efforts to amicably resolve any disputes between them concerning their
respective rights and obligations under the Agreement. If the Parties are unable
to resolve a dispute, despite using reasonable efforts to do so, either Party
may, by written notice to the other, have such disputes referred to their
respective executive officers designated below or their respective successors,
for attempted resolution by negotiation in good faith. Such attempted resolution
shall take place no later than thirty (30) days following receipt of such
written notice.

16.2 Arbitration. If the Parties are unable to resolve a dispute within forty
(40) days following the day on which one Party provides written notice of the
dispute to the other in accordance with Section 16.1, the dispute will be
resolved or settled at the request of either Party by arbitration. All disputes
shall be definitively settled pursuant to arbitration to be conducted in New
York, in accordance with the rules of the American Chamber of Commerce (“ACC”),
USA. Within forty (40) days after receipt of such notice, the Parties shall
designate in writing a single arbitrator to resolve the dispute; provided,
however, that if the Parties cannot agree on an arbitrator within such forty
(40) day period, the arbitrator shall be selected by the New York office of the
ACC. The arbitrator shall be a lawyer with biotechnology and/or pharmaceutical
industry legal experience and shall not be an Affiliate, employee, consultant,
officer, director or stockholder of any Party or its Affiliates. Any arbitration
hereunder shall commence within thirty (30) days following the appointment of
the arbitrator. Upon reasonable notice and prior to any hearing, the Parties
shall allow document discovery and will disclose all materials relevant to the
subject

 

39



--------------------------------------------------------------------------------

matter of the dispute. In addition to dealing with the merits of the case, the
arbitration award shall fix the costs of the arbitration and decide which of the
Parties shall bear such costs or in which proportion such costs shall be borne
by the Parties. The language of the arbitration shall be the English language.
The hearings and the decision of the arbitrator shall be confidential. The
decision of the arbitrator shall, in the absence of manifest error or failure to
observe the rules of the ACC, be final and binding upon the Parties and their
respective Affiliates and the Parties hereby waive their respective rights to
any form of appeal therefrom. The decision shall be rendered no later than sixty
(60) days following commencement of the arbitration. Both Parties shall continue
their respective obligations under the Agreement during any such arbitration
proceedings.

17. MISCELLANEOUS PROVISIONS

17.1 Force Majeure. No failure or omission by a Party in the performance of any
obligation under this Agreement shall be deemed a breach of the Agreement or
create any liability if the same shall arise in whole or in part from any cause
or causes beyond the reasonable control of the Party, including, but not limited
to acts of God; acts or omissions of any government; any rules, regulations or
orders issued by any governmental authority or by any officer, department,
agency or instrumentality thereof, fire, storm, flood, natural phenomena,
earthquake, accident, war, rebellion, insurrection, riot, invasion, strike, or
lockout (“Force Majeure”). Each Party is required to notify the other Party in
writing within a period of three (3) days following the occurrence or after
becoming aware of the occurrence of any Force Majeure whereupon the Parties
shall promptly co-operate so as to mitigate the effects of Force Majeure and the
Party suffering Force Majeure shall be obliged to use reasonable efforts to
overcome the circumstances.

17.2 Notice. Any notice or report required or permitted to be given or made
under this Agreement by one of the Parties to the other shall be in writing and
delivered to the other Party at its address indicated below or to such other
address as the addressee shall have theretofore furnished in writing to the
addressor by hand, courier or by registered or certified airmail (postage
prepaid) or by telefax, provided all telefax notices shall be promptly
confirmed, in writing, by registered or certified airmail (postage prepaid):

If to Debiovision:

Legal Counsel

DEBIOVISION INC.

666 Sherbrooke Street West, Suite 1400

Montreal, Quebec

H3A 1E7 - Canada

Fax:     +1 514 842 5430

 

40



--------------------------------------------------------------------------------

If to Salix:

General Counsel

SALIX PHARMACEUTICALS, INC.

1700 Perimeter Park Drive

Morrisville

NC 27560-8404

USA

Fax:     +1 919 862 1095

All notices under this Agreement shall be deemed effective upon receipt. A Party
may change its contact information immediately upon written notice to the other
Party in the manner provided in this Section.

17.3 Relationship of the Parties. The status of a Party under this Agreement
shall be that of an independent contractor. Nothing contained in this Agreement
shall be construed as creating a partnership, joint venture or agency
relationship between the Parties or as granting either Party the authority to
bind or contract any obligation in the name of or on the account of the other
Party or to make any statements, representations, warranties or commitments on
behalf of the other Party.

17.4 Compliance with Laws. Each Party shall furnish to the other Party any
information requested or required by that Party during the Term to enable that
Party to comply with the requirements of any national, international, federal,
state and/or governmental body.

17.5 Singular, Plural and Gender. When used in this Agreement, unless the
context otherwise requires, the singular includes the plural, the plural
includes the singular and gender related nouns and pronouns include the
feminine, masculine and neuter.

17.6 Governing Laws. The Agreement shall be construed and the respective rights
of the Parties hereto determined according to the substantive laws of the State
of New York. The Parties hereby specifically exclude the application of the
Convention for the International Sales of Goods.

17.7 Non-Waiver. The waiver by either Party of any breach of any provision
hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.

17.8 Limit of Grant. No license is granted under this Agreement by either Party
to the other, either expressly or by implication, under any patent rights,
information and know-how owned or controlled by that Party, except as
specifically set out in this Agreement.

17.9 Severability. Should any section, or portion thereof, of this Agreement be
held invalid by reason of any law, statute or regulation existing now or in the
future in any jurisdiction by any court of competent jurisdiction or by a
legally enforceable directive of any governmental body, such section or portion
thereof shall be validly reformed so as to approximate the intent of the Parties
as nearly as possible and, if un-reformable, shall be divisible and deleted in
such jurisdiction; the Agreement shall not otherwise be affected.

17.10 Assignment. None of the rights or obligations of this Agreement may be
assigned by either Party without the prior written consent of the other Party.
This Agreement shall be binding upon and inure to the benefit of each Party and
its permitted successors and assignees.

 

41



--------------------------------------------------------------------------------

17.11 Counterparts and Headings. The Agreement may be executed in counterparts,
each of which shall be deemed to be an original and both together shall be
deemed to be one and the same agreement. The division of this Agreement into
Sections, Subsections and Schedules and the insertion of headings and a table of
contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The Section, Subsection and
Schedule headings in this Agreement are not intended to be full or precise
descriptions of the text to which they refer and such headings and the table of
contents are not to be considered part of this Agreement. All uses of the words
“hereto”, “herein”, “hereof”, “hereby” and “hereunder” and similar expressions
refer to this Agreement and not to any particular Section, Subsection or other
portion of it. Unless something in the subject matter or context is inconsistent
therewith, references herein to a Section, Subsection or Schedule refer to the
applicable Section, Subsection or Schedule of this Agreement.

17.12 Language. The Parties acknowledge that it is their express wish that this
Agreement and all related documents be prepared in English. If there is a
foreign language translation of this Agreement, the English version shall be the
governing language.

17.13 Publicity. Should a Party be required by law or any securities exchange or
regulatory or governmental body to which that Party is subject wherever
situated, and whether or not such requirement has the force of law to make a
public disclosure or announcement concerning the transaction, the terms hereof
or any ancillary matter about the Agreement, then the Party so required may do
so; provided, however, that it gives as much in advance notice as is practical
or possible to the other Party. Otherwise, neither Party shall issue any press
release or other public disclosure about this Agreement or its terms without the
prior written consent of the other Party. Where a request is made by a Party to
this Agreement, the Parties shall undertake every reasonable effort in good
faith to agree to the form of a press release or other public statement and
shall not depart from the terms thereof without the prior written consent of the
other Party.

17.14 Entire Agreement. The terms and provisions contained in this Agreement and
the attached Schedules constitute the entire agreement between the Parties and
shall supersede all previous communications, representations, agreements or
understandings, either oral or written, between the Parties with respect to the
subject matter hereof provided that the Confidentiality Agreement dated
November 25, 2005, between the Parties shall continue in accordance with its
terms in respect of any breach thereof occurring prior to the Effective Date. No
agreement or understanding varying or extending this Agreement shall be binding
upon either Party hereto, unless in writing, which specifically refers to the
agreement, signed by duly authorized officers or representatives of the
respective Parties and the provisions of the agreement not specifically amended
thereby shall remain in full force and effect.

17.15 Amendment and Waiver. No modification of or amendment to this Agreement
shall be valid or binding unless set forth in writing and duly executed by both
Parties and no waiver of any breach of any term or provision of this Agreement
shall be effective or binding unless made in writing and signed by the Party
purporting to give the same and, unless otherwise provided, shall be limited to
the specific breach waived. No failure on the part of either Party to exercise,

 

42



--------------------------------------------------------------------------------

and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of any such right or the exercise of any
other right.

17.16 Equitable Relief. A material breach by either Party will cause irreparable
damage and the non-breaching Party will not be adequately compensated by
monetary damages. In the event of a breach, or threatened breach, the
non-breaching Party shall be entitled to obtain equitable relief, whether
preliminary or permanent, without the need to show irreparable harm or the
inadequacy of monetary damages as a remedy. Nothing in this Section is intended,
or shall be construed, to limit the Parties’ rights to equitable relief or any
other remedy for a breach of any provision of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate on the
Effective Date.

 

SALIX PHARMACEUTICALS, INC.     DEBIOVISION INC. Per:  

 

    Per:  

 

        Loïc Maurel Title:  

 

    Title:   President & CEO Date:  

 

    Date:  

 

 

43



--------------------------------------------------------------------------------

SCHEDULE 1.21:

DEBIOVISION PATENT RIGHTS

 

Patent No:    4,650,787 Issue Date:    March 17, 1987 Series No:    727,150
Title:    Biologically Active Octapeptides

 

44



--------------------------------------------------------------------------------

SCHEDULE 1.92:

SUMMARY OF PRODUCT CHARACTERISTICS

 

Sanvar® (vapreotide acetate)   Version 1.0

 

--------------------------------------------------------------------------------

Portions of this exhibit marked [*] are requested to be treated confidentially.

PROPOSED SUMMARY OF PRODUCT CHARACTERISTICS FOR SANVAR®

600 MICROGRAM, LYOPHILISATE FOR SOLUTION FOR INJECTION OR INFUSION

 

45



--------------------------------------------------------------------------------

Sanvar® (vapreotide acetate)   Version 1.0

 

--------------------------------------------------------------------------------

 

1. NAME OF THE MEDICINAL PRODUCT

Sanvar®, 600 microgram, lyophilisate for solution for injection or infusion

 

2. QUALITATIVE AND QUANTITATIVE COMPOSITION

Vapreotide acetate.

Each vial contains 600-microgram vapreotide for reconstitution. [*]

For a full list of excipients see section 6.1.

 

3. PHARMACEUTICAL FORM

Lyophilisate for solution for injection or infusion.

 

4. CLINICAL PARTICULARS

 

4.1 Therapeutic indications

For the treatment of acute variceal bleeding and prevention of rebleeding
related to portal hypertension. [*]

 

4.2 Posology and method of administration

[*]

 

4.3 Contraindications

[*]

 

4.4 Special warnings and precautions for use

[*]

 

4.5 Interaction with other medicinal products and other forms of interaction

[*]

 

4.6 Pregnancy and lactation

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

46



--------------------------------------------------------------------------------

Sanvar® (vapreotide acetate)   Version 1.0

 

--------------------------------------------------------------------------------

 

4.7 Effects on ability to drive and use machines

[*]

 

4.8 Adverse effects

[*]

 

4.9 Overdose

[*]

 

5. PHARMACOLOGICAL PROPERTIES

Pharmacotherapeutic group (ATC code): H01CB04 (pending)

 

5.1 Pharmacodynamic properties

[*]

 

5.2 Pharmacokinetic properties

[*]

 

5.3 Preclinical safety data

[*]

 

6. PHARMACEUTICAL PARTICULARS

 

6.1 List of excipient(s)

[*]

 

6.2 Incompatibilities

[*]

 

6.3 Shelf life

[*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

47



--------------------------------------------------------------------------------

Sanvar® (vapreotide acetate)   Version 1.0

 

--------------------------------------------------------------------------------

 

6.4 Special precautions for storage

[*]

 

6.5 Nature and contents of container

[*]

 

6.6 Instructions for Use and Handling

[*]

 

7. MARKETING AUTHORISATION HOLDER

[*]

 

8. MARKETING AUTHORISATION NUMBER(S)

 

9. DATE OF FIRST AUTHORISATION/RENEWAL OF THE AUTHORISATION

 

10. DATE OF REVISION OF THE TEXT

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

48



--------------------------------------------------------------------------------

SCHEDULE 14.5:

ANTICIPATED SALES OF SANVAR PRODUCT

 

Calendar Year

   No. of
Vials Sold   Deemed
Price   

Total
Anticipated

Aggregate
Sales

2007

   [*]   US$     [*]    $ [*]

2008

   [*]      $ [*]

2009

   [*]      $ [*]

2010

   [*]      $ [*]

2011

   [*]      $ [*]

2012

   [*]      $ [*]

2013

   [*]      $ [*]

2014

   [*]      $ [*]

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

49